  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 1 of 18 PageID 92



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


.....................................
UNITED STATES OF AMERICA            .
                                    .
      v.                            .
                                    .                  1:19-cr-00118-LEW
JOSE MIRANDA,                       .
                                    .
                  Defendant.        .
.....................................

                    DEFENDANT MIRANDA’S MOTION TO SUPPRESS
                    WITH INCORPORATED MEMORANDUM OF LAW

       NOW COMES defendant Jose Miranda, through counsel, and moves this honorable Court

to suppress at trial all evidence obtained, seized, or otherwise resulting from (a) the seizure of a

vehicle driven by Cody Look in which Mr. Miranda was the passenger on March 11, 2019 – and

of Mr. Miranda, (b) the extraordinary full-body search of defendant Miranda during which that

prolonged roadside stop, (c) the post-arrest searches of the vehicle’s trunk and of Mr. Miranda’s

suitcase or backpack found in that trunk, and (d) all statements made by him from the time he

was first placed in handcuffs until he was given full and complete Miranda warnings during

which time Mr. Miranda was subjected to improper custodial interrogation.

                                          INTRODUCTION

       This case arises out of a prolonged traffic stop that included an extraordinarily intrusive

full body search of defendant Miranda, a black man from the Bronx, New York. Although Mr.

Miranda was a mere passenger in the vehicle, and there was no proper basis to suspect him of

misconduct, Mr. Miranda was subjected to a multi-officer, full-body search during which he was

handcuffed and suspected crack cocaine was found in his buttocks or anus. Although Mr.

Miranda specifically requested that the officers use body cameras to record their conduct,




                                                                                                       1
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 2 of 18 PageID 93



discovery demonstrates that no body cameras were activated. Although cruiser camera videos

were provided, the officers positioned themselves to block much of the camera’s view.

Additionally, the audio recording is frequently inaudible. Trooper Austin’s report asserts that the

audio was simply not working correctly. But the recordings suggest the officers intentionally

muted the audio recording to prevent a full record – or altered the recordings after they were

created, that they warned one another of an “open mic” when anyone was being too candid, and

that they intentionally turned away from the microphone at crucial moments.

       It also appears that other officials have edited or caused the editing of the report of the

officer who initiated the stop, Maine State Trooper Dana Austin. Those edits were likely

effected after the Hancock County District Attorney dismissed state charges against Mr. Miranda

for “insufficient evidence.” At the time of the dismissal, Mr. Miranda had been detained for over

a month in the Hancock County Jail. A copy of the dismissal is attached hereto as EXHIBIT A. It

seems certain the detailed report produced in discovery in this matter was edited as a result of

that dismissal because (a) the current version was not provided in the discovery in Mr. Miranda’s

now-dismissed state court case, (b) the report includes bizarre italicized passages in quotation

marks, but in which no one is being quoted, (c) the report includes details that appear carefully

placed to suggest that at the time of his intrusive seizure and search of Mr. Miranda Trooper

Austin had detailed information about prior police activities, including information about other

“New York” drug dealers whereas close reading of the report suggests Trooper Austin may have

obtained that alleged information after the fact, and (d) the report includes subtle and implied

assertions videos disprove.

       State charges for possession of drugs seized from Mr. Miranda’s buttocks or anus were

dismissed for “insufficient evidence.” Almost certainly the phrase “insufficient evidence” in the

                                                 2



                                                                                                      2
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 3 of 18 PageID 94



dismissal papers was code for “insufficient admissible evidence” – because of the clear

violations of Mr. Miranda’s constitutional rights. Nevertheless, the federal government has now

charged Mr. Miranda with essentially the same crime. The evidence should be suppressed, and

the case should once again be dismissed.

                                      FACTUAL BACKGROUND

       The facts surrounding the unconstitutional stop, arrest, search and interrogation include

the following:

       1.        Defendant Miranda was riding in a vehicle operated by Cody Look, travelling east

bound on Route 1A in Dedham, Maine.

       2.        The vehicle was stopped by Trooper Dana Austin, supposedly for loud exhaust.

       3.        Trooper Austin’s revised report includes odd provisions that are italicized and in

quotation marks, even though those bizarre provisions purport to be written by Trooper Austin in

the first person. One of those provisions is contained within paragraph 12 of the Trooper’s

revised report. It describes his observation of defendant Miranda as supposedly sitting in a

reclined passenger car seat, with the quotation marks in place, as follow:

       “While I have seen it before, it is uncommon for a driver or passenger to be
       reclined in a seat while a law enforcement officer is speaking to them. Typically,
       the driver or passenger usually put their seat up while speaking to me during a
       traffic stop.”

       4.        In fact, however, defendant Miranda had been seated upright, although he was

difficult to see in the descending darkness. Someone apparently encouraged Trooper Austin to

add provisions to his report.




                                                  3



                                                                                                      3
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 4 of 18 PageID 95



       5.      It is apparent from the videos that defendant Miranda was respectful throughout.

Over the extended period of his seizure he was never threatening, made no attempt or gesture

toward any escape or was otherwise in appropriate.

       6.      Promptly after Trooper Austin arrived, two other police vehicles arrived, carrying

additional law enforcement personnel.

       7.      During Trooper Austin’s initial conversation with Mr. Look, Trooper Austin

noticed that defendant Miranda had been rolling a marijuana “blunt.” Defendant Miranda freely

acknowledged that he had done so, displayed the blunt, and Trooper Austin in fact acknowledged

that possession of the marijuana was fully legal.

       8.      The reports suggest that what started as a routine traffic stop was prolonged

because of suspicious behavior by the occupants developed rapidly.

       9.      Although the videos are poor quality and the audio appears to have been

manipulated, the videos are clear enough to suggest that a number of officers planned to attend,

that they were on their way to the scene before the stop was initiated, and that the officers

planned to and did carry out a bizarre, nearly gruesome road-stop search of Mr. Miranda.

                                       The Objective Truth

       The officers’ vehicles created several cruiser-cams videos of the protracted seizure,

searches and interrogations. The videos document that no aspect of the seizures or interrogations

had anything to do with a loud exhaust, that the officers’ assertions concerning their reasons for

extending the seizures were not only pretextual, but based on false pretext, and that in fact the

officers engaged in a series of pre-planned abuses of the defendant Miranda’s rights.

       From the videos it appears that Trooper Austin followed the vehicle being driven by

Cody Look in which the defendant was a passenger for some distance – although his report

                                                    4



                                                                                                     4
     Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 5 of 18 PageID 96



suggests Trooper Austin stopped the vehicle as soon as it went by with a loud exhaust. Although

Mr. Miranda was wearing a hooded sweatshirt in the cold November evening, he is visible

during the interrogation of Mr. Look. He was not in a suspicious reclined position as the report

asserts.

           Much of the initial exchange between Officer Austin and the vehicle occupants cannot be

heard. At approximately 1 minute, 18 seconds after the stop1, Mr. Look was told to get out of

the vehicle. He was fully out of the vehicle by about a one minutes and thirty sections, and he

was interrogated outside the vehicle. During that interrogation no questions were asked about

the car’s exhaust system. Approximately two minutes after the vehicle was seized, but outside

the view of the cameras, Mr. Look apparently was patted down for weapons.

           By the time Mr. Look was ordered to get out of the car, a second officer approached the

Look/Miranda vehicle and stood directly adjacent to the passenger door and Mr. Miranda, even

though Trooper Austin had not communicated via his radio. As Trooper Austin conversed with

Mr. Look, that second officer opened the passenger door, leaned into the vehicle and appeared to

speak at Mr. Miranda.

           While the second officer appeared to interrogate Mr. Miranda, Trooper Austin, outside

camera range, interrogated Look concerning his relationship with Mr. Miranda. Contrary to

Trooper Austin’s report, Mr. Look never “changed his story” concerning the relationship.

Instead, after initially saying “I guess he’s my friend’s cousin”, Trooper Austin asked, “Who’s

your friend?” Mr. Look immediately corrected the phraseology, “Tim’s my cousin; it’s his

friend”, promptly clarifying that Mr. Look was “taking him to my cousin.” The unusual report,



1
    The video playback does not display time, so counsel timed events on the video as best he could.

                                                           5



                                                                                                       5
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 6 of 18 PageID 97



however, describes that first statement and the correction in distinct paragraphs with several

other paragraphs in between. And it describes the correction as a “change in story.”

       After Mr. Look clarified that Mr. Miranda was his friend’s cousin, Trooper Austin falsely

asserted, “you can’t have weed in the car like that dude.” Mr. Look responded accurately, “I

thought it was legal to have; told him just can’t smoke it.” As Officer Austin surely knew, Mr.

Look’s description of Maine Law was precisely accurate. See 28-B M.R.S. §1501.

       After falsely telling Mr. Look that possession of pot in a vehicle is illegal and asking him

to stand by the front of the car, Trooper Austin approached the passenger side of the vehicle,

leaned in and appeared to speak with Mr. Miranda, and the second officer stood next to Mr.

Look. The conversation cannot be heard.

       Approximately three minutes and forty-five seconds after the vehicle stop and after

speaking with Mr. Miranda, Trooper Austin directed Mr. Look to lean on the front of his cruiser.

       Approximately four minutes and thirty seconds after pulling the vehicle over and with

other officers guarding Mr. Miranda, Officer Austin finally (and for the first time since the stop)

radioed dispatch with the names of Messrs. Look and Miranda, emphasizing that Mr. Miranda is

from New York. At the time Mr. Look was still leaning on the hood of Trooper Austin’s cruiser.

Night had fallen, and the November chill was cold enough so that Mr. Look blew on his hands

during the radio conversation, even though he was wearing what appeared to be a thick

sweatshirt.

       Nearly six minutes after the stop, Mr. Look was directed to come toward the back of

Trooper Austin’s vehicle, out of the view of the cruiser camera, and he was further interrogated.

Some of the interrogation was captured on the audio, but it cannot be seen.



                                                 6



                                                                                                      6
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 7 of 18 PageID 98



       About six minutes after the stop, Trooper Austin asked whether there is anything he

should know about in the vehicle. Trooper Austin then declared that he had a canine coming to

sniff the car, and asked whether anything would be found, even though no conversation

requesting a canine could be heard up to that point. Mr. Look responded that there will be no

narcotics in the vehicle other than the pot, and he again stated (correctly) that he believed

transporting the pot was lawful.

       About seven minutes and thirty seconds after the stop, Trooper Austin can be heard (but

not seen) telling Mr. Look that he is going to “put handcuffs on” him. At about the same time a

third officer not seen previously approached the passenger door so that two officers were

guarding Mr. Miranda, who remained seated in the front passenger seat. There is no indication

in the video or any discovery that in the seven and a-half minutes that had expired Mr. Miranda

had ever made any threatening or suspicious gesture.

       As Trooper Austin says to Mr. Look (but again, out of the cruiser-cam video picture),

“I’m going to put you in my cruiser; it’s a little warmer in here,” the third officer opens the

passenger door of the Look/Miranda vehicle. About eight minutes after the stop, the second and

third officers who entered the video began to pat down Mr. Miranda. As that search began,

Trooper Austin could be heard saying he was going to “buckle up” the handcuffed Mr. Look.

       Trooper Austin then joined the other two officers in what became a three-officer search

of Mr. Miranda. Although Trooper Austin’s report refers to the search as a “pat down,” it was

no “pat down” as that term is traditionally understood – and certainly no “pat down” as the term

was employed in Terry v. Ohio, 392 U.S. 1, 26, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968). The

thorough search lasted several minutes. After about twenty seconds of searching the front of Mr.

Miranda’s, the officers directed him to to turn around. At that point, two officers inserted their

                                                  7



                                                                                                     7
  Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 8 of 18 PageID 99



hands into Mr. Miranda’s buttocks. Although the officers’ hand were outside Mr. Miranda’s

pants, Mr. Miranda could feel a hand pressing deep between his butt cheeks. At that point,

nearly nine minutes after the vehicle stop, and as the officers began to handcuff Mr. Miranda as

he was being searched an officer can be heard to say, “there’s something right there, dude.” Mr.

Miranda protested: “that’s illegal” and asked what the “probable cause” was to arrest him.

        Shortly thereafter on of the officers can be heard directing the handcuffed Mr. Miranda to

“bend over” the trunk of the Look/Miranda vehicle. Immediately thereafter one of the three

officers shoved Mr. Miranda in the back, and officers lean heavily on him and pulled at him,

appearing to physically spread his butt cheeks.

        As one of the officers moved away, approximately 9:30 minutes after the stop, an officer

said, “You’ve got dope in your ass.” Mr. Miranda said, “that’s illegal, sir.” An officer

responded, “It’s not illegal; I felt it.”

        About a minute later, a radio conversation between the officers and apparently a dispatch

officer can be heard concerning the need to use “personal protective equipment” apparently for

an even more invasive search of Mr. Miranda’s anus. Approximately thirteen minutes after the

initial seizure, three officers forced Mr. Miranda again to bend over the trunk of the

Look/Miranda vehicle. One of the officers was wearing what appeared to be a gas mask. The

officers positioned themselves so that camera’s view of him was blocked, but the officer reached

deep into pants and buttocks, removed his hand and held up an object.

        Throughout, the officers could be seen, but only occasionally heard, speaking at Mr.

Miranda. No Miranda warnings were given, however.

        After moving the handcuffed Mr. Miranda out of the view of the cruiser camera (and

apparently placing him the backseat of a cruiser), officers conducted a thorough search of the

                                                  8



                                                                                                     8
 Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 9 of 18 PageID 100



Look/Miranda vehicle, including opening the trunk and apparently searching containers in it.

Shortly after that search, many minutes after the initial stop and seizure, an officer can be heard

for the first time giving Miranda warnings apparently to Mr. Look, but outside the view of any

camera. Mr. Look was then further interrogated and denied knowledge of whatever object was

removed from Mr. Miranda’s anus.

       Shortly thereafter, the officers resumed the search of the trunk of the Look/Miranda

vehicle and the containers in it. The area being searched was outside hidden from view of (below

the area depicted by) the camera. But an officer can be seen shaking what appear to be

containers or bags lifted from the trunk or something in the trunk.

       During this time even more officers arrive. Officers can be heard cautioning a third

officer against speaking candidly. Specifically, after an inaudible exchange, and a cautioning

hand gesture by one officer, he can be heard saying to an apparently more senior (three-striped)

officer “you’re on open mic.” The officer who had given the warning, apparently Officer Austin,

then offers to provide a “rundown” to the apparently more senior officer. Trooper Austin then

repositioned himself so that he was facing directly away from his cruiser and summarized the

circumstances of the seizure, arrest and searches. Most of the summary is inaudible. The most

reasonable interpretation of the video is that Trooper Austin or someone intentionally made the

audio inaudible. An officer, apparently Trooper Austin, said he had just “gone through the first

one” and began “the second one,” pointing into the trunk. The officers appeared to discuss

whether the search should progress, and the officer probably is Trooper Austin asked whether he

“should close this?” After an inaudible response, Trooper Austin closed the trunk.

       Shortly thereafter, an officer admits he has not “read him Miranda yet.” It appears a

discussion of the stop, interrogation and searches, follows. Virtually all of that discussion is

                                                  9



                                                                                                      9
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 10 of 18 PageID 101



inaudible, except that Trooper Austin can be heard admitting that he “pulled it back a little,”

apparently acknowledging that he had visually looked inside Mr. Miranda’s underwear during

the portions of the search that were shielded from view from the camera’s view.

        At various times, Trooper Austin appears to adjust something on his belt and something

near his collar that affects the audio quality. And it appeared that, at important times, he turned

off a microphone associated with video.

        After a substantial delay, a canine sniff test of the vehicle commenced. The canine sniff

test was negative. The next day, however, the officers searched the truck of the vehicle

including two bags based on consent supposedly provided by Mr. Look. Discovery documents

that the officers had been told one of the bags belonged to Mr. Miranda. His bag was searched

without his consent, as was a locked box. It is unclear from discovery which bag contained the

locked box.

                                              DISCUSSION

        I. Assuming the stop was lawful, it was extended too long for the stated or any
           permissible purpose.

        The "tolerable duration of police inquiries in the traffic-stop context is determined by the

seizure's 'mission' -- to address the traffic violation that warranted the stop, . . . and attend to

related safety concerns." Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015). Because the

officer's purpose is to address the traffic infraction, the stop may last no longer than is necessary

to effectuate that purpose. See Illinois v. Caballes, 543 U.S. 405, 407, 125 S. Ct. 834, 160 L. Ed.

2d 842 (2005). The authority for the seizure therefore ends when the officer completes -- "or

reasonably should have [] completed" -- the tasks tied to the traffic infraction. Rodriguez v.

United States, 135 S. Ct. at 1614. In short, absent reasonable suspicion to justify an extended


                                                   10



                                                                                                        10
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 11 of 18 PageID 102



detention, an officer cannot "measurably extend" the stop beyond the time reasonably necessary

to complete his traffic-related inquiries. Rodriguez v. United States, 135 S. Ct. at 1615. And an

officer may conduct certain unrelated checks during a lawful traffic stop, but "he may not do so

in a way that prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual." Rodriguez v. United States, 135 S. Ct. at 1615.

       In Rodriguez v. United States, the Supreme Court held that a "seizure justified only by a

police-observed traffic violation, therefore, become[s] unlawful if it is prolonged beyond the

time reasonably required to complete th[e] mission of issuing a ticket for the violation." 135 S.

Ct. at 1612 (alterations in original)(internal quotation marks omitted). There, a police officer

issued a driver a traffic warning, and returned to the driver and to the passenger all of their

documents. See 135 S. Ct. at 1613. After "the justification for the traffic stop was 'out of the

way,'" the officer, without permission from the driver: (i) instructed the driver to turn off the

ignition, exit the vehicle, and stand by the patrol car; and (ii) deployed a K-9 to circle the vehicle

twice to sniff for drugs. 135 S. Ct. at 1613. "[S]even or eight minutes had elapsed from the time

[the officer] issued the written warning until the dog indicated the presence of drugs." 135 S. Ct.

at 1613. The Supreme Court rejected the United States Court of Appeals for the Eighth Circuit's

conclusion that the seven-or eight-minute delay constituted an acceptable "de minimisintrusion

on Rodriguez's personal liberty." 135 S. Ct. at 1614. The Supreme Court concluded that the dog

sniff, if performed without reasonable suspicion, measurably extended the detention and noted

that the officer's authority to detain the driver "end[ed] when tasks tied to the traffic infraction

are -- or reasonably should have been -- completed." Rodriguez v. United States, 135 S. Ct. at

1614. See United States v. Sharpe, 470 U.S. 675, 686, 105 S. Ct. 1568, 84 L. Ed. 2d 605



                                                  11



                                                                                                         11
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 12 of 18 PageID 103



(1985)(stating that, in determining the reasonable duration of a stop, "it [is] appropriate to

examine whether the police diligently pursued [the] investigation")(alterations added).

       The seizure and search of Mr. Miranda were far longer and more intrusive that the stop in

Rodriquez. The delay had nothing to do with the stated purpose of the stop. Indeed, Trooper

Austin never undertook the steps an officer appropriately takes if his purpose is to warn or cite a

driver for a defective muffler. This was, instead, from the moment it began, if not before, and

unreasonably prolonged investigatory seizure and search that had nothing to do with a defective

exhaust. It was intended to result in an extraordinary search of Mr. Miranda that had nothing to

do with weapons or officer safety.

       Any argument that a prolonged stop was justified because Mr. Look “changed his story”

about his relationship with Mr. Miranda or because of differences in their statements is

pretextual. Although Trooper Austin’s report implies that Mr. Look changed his story after some

consideration, the video makes clear that he simply misspoke when he described Mr. Miranda as

his “friend’s cousin,” rather than his “cousin’s friend.” Mr. Look immediately corrected the

statement. Similarly, the report makes much of a supposed discrepancy between saying the

parties came from “Taco Bell” as compared to “Plymouth . . . near the Turnpike.” But the

distinction was not suspicious to a reasonable mind. First of all, Taco Bell is in or near Plymouth

and it is near the Turnpike. Second, Mr. Miranda is reported to have held up the Taco Bell

container, even though the report suggests it is his statement that they had been to Taco Bell that

is doubted. Such "minor, insignificant, illusory, or reconcilable inconsistencies in a defendant's

story are not probative of criminal activity." United States v. Spears, 636 F. App'x 893, 902 (5th

Cir. 2016).



                                                 12



                                                                                                      12
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 13 of 18 PageID 104



       II. The full-body, handcuffed, multi-officer search of Mr. Miranda violated the Fourth
           Amendment.

       Terry, supra, allows a pat down for weapons of an individual reasonably suspected of

being armed and dangerous. The Supreme Court has allowed such brief “pat downs” of

passengers in vehicles stopped for routine traffic matters if the pat down occurs in the time

reasonably used to complete the routine traffic stop. But it remains the law that a pat down

based on reasonable suspicion must be strictly limited to a search for weapons. Terry v. Ohio,

392 U.S. 1, 26, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968). Once the search goes beyond the

protective search, it becomes invalid under Terry and all fruits will be suppressed. Sibron v. New

York, 392 U.S. 40, 65-66, 20 L. Ed. 2d 917, 88 S. Ct. 1889 (1968). Further, officers must use

the least intrusive means possible to effectuate for Terry stop purposes. Florida v. Royer, 460

U.S. 491, 500, 75 L. Ed. 2d 229, 103 S. Ct. 1319 (1983); United States v. Miller, 974 F.2d 953,

957 (8th Cir. 1992).

       Several aspects of this search, singularly and certainly in combination, violated Terry and

rendered the search unreasonable within the meaning of the Fourth Amendment: (a) the delay

before the supposed pat down; (b) that fact that Mr. Miranda was closely watched for several

minutes before the pat down and made no threating or flight-suggesting movements or

statements, (c) the number of officers involved, (d) the use of handcuffs during the supposed pat

down, (d) the extraordinary length of the so-called pat down, (e) its extraordinarily intrusive

manner, and (f) the fact that the offensive and intrusive tactics were used against – and only

against – a black man. This last point warrants consideration: We would all be deeply offended

if a white wife or girlfriend were subjected to such an intrusive, roadside full-body search falsely

justified as weapons pat down. Frankly, a white woman would not be so subjected. Indeed,


                                                 13



                                                                                                       13
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 14 of 18 PageID 105



although the pat down of Mr. Look was not captured on video it appears from the audio during

that portion of the stop that the pat down of Mr. Look was brief and involved a single officer.

Almost certainly it was a typical pat down for the kind of bulges that might be weapons. The

intrusion into Mr. Miranda’s buttocks was entirely different.

        In determining whether the use of handcuffs alone was unlawful, the Court should

consider whether the police were "unreasonable courts consider whether safety required the use

of handcuffs and whether it was unreasonable to fail to use less restrictive procedures to address

any safety concerns. United States v. Sanders, 994 F.2d 200, 206-07 (5th Cir. 1993). While

there are no per se rules about exactly when the use of handcuffs is reasonable during

investigatory stops, many courts have found that the use of handcuffs during investigatory stops

is unreasonable when a suspect poses only a remote threat of fight or flight. Brown v. Lynch,

524 Fed. App'x. 69, 76 (5th Cir. 2013). If a suspect is compliant, is not suspected of having

committed a violent crime, and a Terry frisk has revealed that he is unarmed, the suspect only

poses a remote threat of fight or flight. See El-Ghazzawy v. Berthiaume, 636 F.3d 452, 457-59

(8th Cir. 2011) (handcuffing was unlawful when suspect was only suspected of committing a

nonviolent crime and the circumstances did not otherwise justify the use of physical force

because suspect was cooperative); Lundstrom v. Romero, 616 F.3d 1108, 1123 (10th Cir.

2010) (handcuffing violated the Fourth Amendment where suspect was cooperative and

unarmed). Mr. Miranda was fully compliant, never threatening, never made any attempt to or

even any gesture towards escape. At least three officers were present and Mr. Look was

handcuffed and belted into the back of a police cruiser. In short, this extraordinarily intrusive

search, which began nearly ten minutes after a stop supposedly to investigate a loud muffler had



                                                 14



                                                                                                     14
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 15 of 18 PageID 106



nothing to do with making sure Mr. Miranda did not use a weapon, had nothing to do with

officer safety. It was plainly unreasonable.

       III. The warrantless search of the vehicles trunk and of Mr. Miranda’s bag violated the
            Fourth Amendment.

       After Mr. Miranda and Mr. Look were both handcuffed and placed in police cruisers,

Trooper Austin opened the car’s trunk and began searching the containers in it, including a bag

the discovery reflects belonged to Mr. Miranda. That search was stopped. Although Trooper

Austin’s report states that it was terminated so as not to interfere with canine sniff, the search

was almost certainly terminated because Trooper Austin was told (correctly) that his search of

the trunk and the containers in it were unconstitutional.

       As the Supreme Court has explained, after Arizona v. Gant, 556 U. S. 332 (2009), the

Fourth Amendment permits searches of a car where the arrestee is unsecured and within

reaching distance of the passenger compartment “or where it is reasonable to believe that

evidence of the crime of arrest might be found in the vehicle.” Riley v. California, 573 U.S. 373,

385 (2014). Neither Mr. Look nor Mr. Miranda were unsecured or within reaching distance of

the vehicle and, before the canine search, the officers had no basis to search the trunk or the

containers contained in it. After the canine search, they of course had eve less basis.

       Knowing this, they officers sought Mr. Look’s consent to search the trunk and the

containers, including Mr. Miranda’s. They did so. The warrantless search was of course

presumptively unreasonable, and it was in fact unreasonable. Mr. Look did not have authority to

search Mr. Miranda’s bag, and the officers had not reason to believe (or an actual belief) that he

had such authority. Accordingly, any and all fruits from the search of Mr. Miranda’s bag must

be suppressed.


                                                  15



                                                                                                     15
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 16 of 18 PageID 107



      IV.     Mr. Miranda’s statements after he was handcuffed and before he was warned must
              be suppressed

       Miranda v. Arizona, 384 U.S. 436 (1966), of course, established procedural safeguards

that must be satisfied before statements made during custodial interrogation may be admitted.

With respect to custodial interrogation, the government must prove that the defendant knowingly

waived his or her Miranda rights. See Colorado v. Connelly, 479 U.S. 157, 169 (1986).

       The Miranda decision spoke directly to the potential for government manipulation of the

interrogation process, as follows:


       … the prosecution may not use statements, whether exculpatory or inculpatory,
       stemming from custodial interrogation of the defendant unless it demonstrates the
       use of procedural safeguards effective to secure the privilege against self-
       incrimination. By custodial interrogation, we mean questioning initiated by law
       enforcement officers after a person has been taken into custody or otherwise
       deprived of his freedom of action in any significant way. As for the procedural
       safeguards to be employed, unless other fully effective means are devised to
       inform accused persons of their right to silence and to assure a continuous
       opportunity to exercise it, the following measures are required. Prior to any
       questioning, the person must be warned that he has a right to remain silent, that
       any statement he does make may be used as evidence against him, and that he has
       a right to the presence of an attorney, either retained or appointed. The defendant
       may waive effectuation of these rights, provided the waiver is made voluntarily,
       knowingly and intelligently. If, however, he indicates in any manner and at any
       stage of the process that he wishes to consult with an attorney before speaking
       there can be no questioning. Likewise, if the individual is alone and indicates in
       any manner that he does not wish to be interrogated, the police may not question
       him.

Miranda v. Arizona, 348 U.S. at 444 – 45.

       Miranda emphasized the value of defense counsel’s presence in the interrogation process

to reduce improper coercion, protect the agents from false claims, reduce risks of abuse and

assure a more accurate record. Id. at 470.

       It is unclear from discovery whether the government contends Mr. Miranda made any

statements after he was handcuffed that are admissible against him. All such statements ought to
                                               16



                                                                                                   16
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 17 of 18 PageID 108



be suppressed, however. He was plainly arrested or subject to the functional equivalent of arrest

from the time he was handcuffed. Mr. Miranda also submits he was interrogated. Some of the

questioning cannot be heard on the video. As noted above, Mr. Miranda respectfully submits

that the evidence shows or will show that the interrogation, search and recording processes – if

not the recording itself – was manipulated.

                                          CONCLUSION

       Defendant Miranda respectfully asks that the Court schedule an evidentiary hearing on

this motion, require the government to produce at or before the hearing the discovery he has

requested in a separate motion of even date and, following the hearing, suppress the fruits of the

seizure and searches described above and the statements made by defendant Miranda from the

time he was handcuffed.

       EXECUTED at Portland, Maine, this 5th day of August, 2019.



                                              /s/ Edward S. MacColl
                                              Edward S. MacColl, BRN #2658
                                              Attorney for defendant Jose Miranda


Thompson, MacColl & Bass, LLC, P.A.
P.O. Box 447
Portland, ME 04112-0447
(207) 774-7600
emaccoll@thomport.com



                                CERTIFICATE OF SERVICE

        I, Edward S. MacColl, attorney for Jose Miranda, do hereby certify that, on August 5,
2019, I made due service of the above document by electronically filing the same using the
Court’s EM/ECF system.


                                                17



                                                                                                     17
Case 1:19-cr-00118-LEW Document 52 Filed 08/05/19 Page 18 of 18 PageID 109



                                  /s/ Edward S. MacColl
                                  Edward S. MacColl, BRN #2658
                                  Attorney for defendant Jose Miranda




                                    18



                                                                             18
Case 1:19-cr-00118-LEW Document 52-1 Filed 08/05/19 Page 1 of 1 PageID 110




                                                                             19
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 1 of 10 PageID 111




                                                  Maine                   State Police
                                                                                                                                      Incident
                                                  Continuation Report                                                                 19SO19459




 Author                                                                                                                                       CODENO

                         L                                                                                                                    9214
 Trooper Dana                    Austin




DETAILS               OF INVESTIGATION


19SO19459
3112019
1630 Hours All times                  are     considered to be an approximate




1     1   was   traveling    eastbound            on     the      Washington           Junction Road                   in   Hancock      As   I
                                                                                                                                                  got to the


intersection          of Route       1   1   noticed a black sedan turn up the Washington                                         Junction        Road       The

sedan had just pulled                off Route           1 The       vehicle      appeared                 to   have    a   malfunctioning         exhaust


                                                                                                                    and unusual
system The noise emitting from                            the      exhaust       was excessive                                     Based on         my     training


education         and experience              I   know        that   the   noise      emitting from this vehicle was noticeably                                louder


than other sedans            I   have heard over                  my    6 years of             Law Enforcement                 service    The      registration      on

the       sedan was Maine            187SU         It    should be noted              I    was           in a fully    marked Maine           State      Police Ford


Taurus        which was equipped with                         a   Watchguard          video system                    My    video recording             was acting


properly but           when      I   reviewed           the   video       after the        stop          and    I   discovered that the audio was fading


in   and out and not             functioning            properly




2     1   ran the registration           on   my    mobile           MDT         and       I   noticed that Trooper Jeffrey Taylor had


stopped         the   same vehicle on 2 4 2019                       in   Jonesport                 Trooper         Taylor had stopped            the   vehicle    for



the       defective    exhaust        During       the        traffic     stop   on    242019                   Trooper Taylor noted that the operator


was Cody Look             DOB                                     of Cutler Maine and the passenger                             was Troy Brooks              DOB

                  out of the Bronx                New York              During     the          traffic        stop in February Trooper Taylor


learned that          Cody had                                                   Jonesport and that he was taking him to a house
                                              picked                        in                                                                                       in
                                      just                    Troy up

Calais Trooper Taylor had stopped                                 the   vehicle for a defective                       exhaust   system




                                                                            Page       1       of   10




                                                                                                                                                                          20
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 2 of 10 PageID 112



3    Through several                      interviews                 with concerned                 citizens        and cooperating defendants                            in the last           two


years          I   have learned               that    Jonesport                   Calais and Cutler are three towns that frequently                                            have drug


dealers            from   New York                   specifically                 from       the   Bronx coming                 to   sell    illegal    drugs in          them




4    1   obtained a driver's license                                 photo of            LOOK        and deten-nined                 that    he was the one driving the


above          listed     vehicle             I    had       a   good look              into the     vehicle as           it   was    light      outside and          I   did not see


anyone             else in the           vehicle




5    1   contacted         Trooper Jeffrey Taylor                                  who was           familiar       with        LOOK          Trooper Taylor stated


LOOK               was a known drug runner Based on                                           my     training            education           and experience               I   know         that      a



Drug Runner                     is       someone                 usually          an addict         who        transports        drug dealers             from one place                   to



another in exchange                           for
                                                    money              or illegal           drugs Trooper Taylor advised                           that       LOOK            was     a   drug


addict         and he was known                          for     driving out of state drug dealers                               from one place                to   another




6    At approximately                         1700 hours Trooper Caleb Mcgary                                            was on      the     telephone             with   me when               he


met       this     vehicle on Route                      I   A    in   Holden Trooper Mcgary                              advised         that    the   vehicle had just gone


by   the       Leadbetters               store




7    1   contacted         Trooper Jeremy Caron and Trooper                                               Adam           Gould       to     keep an eye out for the


vehicle            Based on everything                           I   had learned              at   this   point      I   felt   that      LOOK          was headed              to   Bangor

to   possibly           pick up a drug dealer                            I    believed         LOOK            was possibly heading                     to the      Concord Bus

station as there                was a bus                arriving            at   1830 hours




8    At 1850 hours Trooper                                   Adam        Gould located                the      vehicle heading East on Route                              IA     in   Holden

I   set
              up near     the    intersection                    of Route           I   A   and the Upper            Dedham Road As                       I   was waiting                 for the



vehicle            I   could hear a vehicle coming from the west that had a loud exhaust                                                                       I   met    the    vehicle


near          GM Market                   I       confirmed            that       this   vehicle was Maine registration                             187       SU     This was the


same vehicle               that      I   had witnessed                   LOOK               driving earlier in the night                      As    the       vehicle went past


               could only see a male operator
me        I




                                                                                             Page     2   of   10




                                                                                                                                                                                                         21
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 3 of 10 PageID 113



9     1   pulled              out behind the vehicle and activated                                   my            emergency blue                   lights      and stopped              the



vehicle on the right shoulder on Route                                                 IA   in   Dedham                 I
                                                                                                                             stopped          the   Subaru          for   Operating            with a


defective                exhaust       title               29-A sec 1912




10 As           I       was approaching                      the     vehicle       I   noticed           a   passenger                sitting     in the     front        passenger           seat


The passenger had                        his seat                 reclined out of sight so this                             is   why     I   did not see him as they drove                               by




11        1
              approached               the        operator and immediately recognized                                             him        as   LOOK          I   asked        LOOK          for his



driver's            license        registration and proof of insurance                                              LOOK              handed me           all   three      documents                 I




asked the male passenger                                     for his identification                  The male passenger produced a                                        New       York

identification                   card    I     identified             the       male passenger                 as   Jose Miranda                    DOB                          out of the


Bronx New York                           I    explained               to    LOOK           and   MIRANDA                         the    reason       for the        traffic      stop     I    noticed


that      MIRANDA                   had           a    marijuana            Blunt           in his       lap       MIRANDA                    had loose marijuana                   all       over his


lap       and       I
                         explained           to       him he could not smoke                         marijuana                   in a   motor vehicle                MIRANDA

apologized                     and stated he                was not from around here                               MIRANDA                    denied smoking                  in the     vehicle


LOOK            apologized               for the              marijuana           and stated that                  MIRANDA                   did not       know        the       laws in       Maine




12 As           I       was speaking                   with        MIRANDA             I    noticed he was wearing a baggy sweatshirt and baggy


sweat pants                     MIRANDA                     remained reclined                 in the
                                                                                                              passenger                seat This appeared                  odd      to   me     that



MIRANDA                        would remain                       in this   reclined seat position                          while he was talking                     to   me       While         I


have seen                 it
                               before        it       is   uncommonfor                 a driver orpassenger                             to   be   reclined in a seat while a law


enforcement officer                          is       speaking to them                  Typically              the      driver or passenger usually put their seat


up while speaking                        to       me        during a traffic            stop




13        1   asked            LOOK      to step              out of the vehicle so                  I       could speak with                     him     LOOK            walked back on

his       own           to the    rear   of       my         vehicle        I   asked       LOOK             who        the
                                                                                                                                 passenger          was      LOOK             replied         That       is




my        friend's             cousin             LOOK              did not      know       MIRANDA                     but he          stated      he    had picked him up                    just


outside of Bangor                        I    asked               LOOK      specifically          where             he had picked up                     MIRANDA LOOK

replied                 Plymouth                  LOOK               advised      he had picked up the passenger                                     somewhere               just   off the


interstate                I    asked   LOOK                  if    he had ever met               MIRANDA                         He     advised      he    had not           I   asked        LOOK




                                                                                             Page        3    of   10




                                                                                                                                                                                                              22
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 4 of 10 PageID 114



if   he had stopped                   anywhere from when he picked up                                                          MIRANDA                  to   when        I   had stopped him


LOOK             advised        he had not




14     It   should be noted                      that        I   had recently received                                information about                          a   house in Plymouth             from


Trooper Jeremy Caron                               I    learned that a residence                                  in       Plymouth               was     selling        illegal     narcotics out of


it    That        address        is       right   off interstate                      95        Trooper Caron had further                                    explained that a gang                 The

Sex-Money-Murder                            gang             out of the Bronx                          New        York was                  selling       illegal        drugs and at times


were trading firearms                            for illegal            drugs




15     1    asked    LOOK                  who         the       friend         was        that       had asked him                        to   pick     up      MIRANDA LOOK                      stated



f1my cousin           is       Tim and            that           guy   is       his    friend            LOOK                   had changed              his         story    from    first   telling     me

that the
                  passenger               was     his friend's                  cousin to               now       telling            me         that    Tim           was     LOOK'S          cousin    and


that   MIRANDA                    was           his    friend           LOOK                    later   advised                 me    that       Tim           was      TIMOTHY CATES

DOB         5 10 1978                 1   am     familiar           with          CATES                 and know                    that    he    owns       a       residence       in   Cutler and


allows           out of state drug dealers                             to       sell       drugs out of it                      I   had     a    cooperating             defendant         CD      that



had provided                   information about                        the       CATES                  residence                   to     me     in the        past few months The                   CD
has provided               information in the past that has                                             led to             a   felony           level   drug trafficking arrest The


CD          stated     that       the       CATES                 residence                frequently                 housed out of                    state     drug dealers             from   New

York         This    CD had                      provided              drug information to                                 me       in the
                                                                                                                                                 past and has proven to be                       credible


I    asked       LOOK           where he was taking                               MIRANDA LOOK                                        replied           Cutler




16     1
            approached                the
                                                passenger              side       of the vehicle and asked                                       MIRANDA                 what       the   operators


name was             MIRANDA                       advised             he        did not              know        I    asked          MIRANDA                    how         he   knew     the   driver


MIRANDA                advised              they were                  friends              I   asked        MIRANDA                        where        the         driver       was taking him to

MIRANDA                replied                  Jonesport                   I    know            that   Jonesport and Cutler are about                                            an hour from each


other        I    asked        MIRANDA                   where he was coming from                                                   MIRANDA                  replied          Taco Bell Based

on    the        extremely            inconsistent                 stories             I   believed that criminal activity                                       was taking place


Specifically               I   felt       that    there          was    a potential                    that   illegal               drug trafficking was taking                           place    Based


on    the        following            facts      and circumstances                                I   had reasonable                        articulable              suspicion to hold the


vehicle and request                         a   drug canine                     based on the following




                                                                                                      Page    4       of       10




                                                                                                                                                                                                               23
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 5 of 10 PageID 115



                   Different accounts                          of where       MIRANDA              and     LOOK                had been coming from                      I E LOOK

                   stating that              they were coming from Plymouth                                    and        MIRANDA                stating there         were coming

                   from Taco Bell


                   Different account                          of where    MIRANDA                and      LOOK              were heading to                   IE     LOOK          stating


                   he was taking                   MIRANDA               to   Cutler and         MIRANDA                       telling    me       LOOK          was taking him             to



                   Jonesport


                   I   had personal knowledge                             that   LOOK           was involved                   with illegal             drugs        This    is




                   documented                     in    our files


                   MIRANDA                    not knowing               LOOK'S name                  even though                  MIRANDA                   stated   they were


                   friends


                   Based on my                         training       education          and experience                     the    above knowledge                   I have listed


                   above      is       all    indicative             of criminal        activity     and drug               trafficking            I   have stopped thousands


                   of vehicles               in    my        career and I know            that   individuals                who engage                 in   criminal activity            and


                   drug     trafficking                     will   most of the time give             different             answers of what you ask them


                   compared              to       other people           in   that    vehicle        because              they do not want you to know                            what


                   they have            been            doing


17    1       returned to              LOOK                  and explained       to     him   that    I   was            calling    a   drug canine            to    respond to the


scene          I   asked          LOOK                 if   there    was anything         illegal     on him              or in the      vehicle             LOOK      advised           there



was nothing                 in the           vehicle and then                 stated     Not       that    I        am aware            of   I   was advised           that       Trooper


Jeffrey            Taylor would                    be enroute          to the    scene      but that           it    would be a          bit     before he could get there


Trooper Taylor would be coming                                           from Addison which                         is    about     I   hour from            Dedham




18        1   advised         LOOK                 I        was going    to   pat    him down             for       weapons             LOOK           was checked          for



weapons                and then handcuffed                           and placed         in the front           seat       of   my police           cruiser       I   checked       LOOK

for                                    did not want to put him in                                police cruiser without                                                  him       for
      weapons               as     I
                                                                                          my                                                     first      checking


weapons                I   placed         LOOK                in    handcuffs    for officer         safety              reason    as    he was being put               in    my    police


cruiser            and     left    unattended                      Trooper Gould          and Trooper Jeremy Caron had asked                                          MIRANDA              to



exit the           vehicle             Trooper Gould had asked                          MIRANDA                     if   he could check him                    real   quick       for



weapons                MIRANDA                         responded        by    lifting    up   his    anns            Trooper Gould                     asked   MIRANDA               again


if   he had any weapons                                     MIRANDA           responded         No         I        approached           MIRANDA                 as   Trooper Gould




                                                                                         Page    5   of    10




                                                                                                                                                                                                 24
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 6 of 10 PageID 116



had already begun checking                          MIRANDA                          for
                                                                                           weapons                 MIRANDA                 had      lifted      his   arms          in the        air



and was allowing us to check                            him        for
                                                                                weapons           I   believed             MIRANDA                  had consented                  to a    check


for   weapons           because he had lifted his arms up in the air and                                                      I   thought he was implicitly


complying          with our request                to    check              him      for
                                                                                            weapons I learned                         after the traffic
                                                                                                                                                                       stop about


Trooper Gould asking                    MIRANDA                    for          consent          to    check            him   for   weapons               I   assisted            Trooper


Gould       in   checking         MIRANDA                    for
                                                                   weapons                  It   should be noted                    that       MIRANDA                was wearing


baggy sweatpants                and    a   baggy sweatshirt                           Based           on     my         training     education                and experience                  I




know       that   people wearing                  loose clothing                     often times wear several                            layers         IE      Long Johns

Spandex and under shorts By wearing several layers                                                                  this      allows for a weapon                     to     be held tight


against      their      body      specifically               in the         area of the groin and legs                              As     I   began checking                     the    waist


region of         MIRANDA               which           is   a    common                  place       to    conceal         weapons             I   located         a hard-ridged


object just below his back line The                                        object     was located                   on    the     right side            of Miranda's               buttocks


The object         was not        in his      buttocks             but          it   was    to the          left    side      of his right butt cheek                        I   could     tell




that the
             object      was not        part
                                                   of the         human anatomy Based on my                                          training             education               and


experience         I
                        immediately recognized                              that the         object          was         illegal    narcotics             The object              was hard

and   it   looked and           felt   like   a    rock like substance                            which            is   common           with Crack Cocaine                          I   asked


MIRANDA                 what    the    object was that                      I   was feeling                 MIRANDA                 replied         Nothing



19    1    pulled back the sweat                   pants that                   MIRANDA                was wearing and could                              see   a   condom

wrapped with             toilet
                                   paper and a white rock-like                                    object showing just below the waist                                            line Based


on    my    training       education              and experience                      I    identified              the    object     as    Crack Cocaine                     MIRANDA

was wearing             tight   boxer briefs and                   I
                                                                           grabbed          onto this at the same time                              I
                                                                                                                                                         pulled back              his     sweat


pants       The white          rock-like          object         was being held                       in
                                                                                                            place         from     the    pressure            of the boxer briefs


pressing on it           and that in return was pushing                                     it
                                                                                                 up against               MIRANDA'S                      skin Based               on     my

training education                 and experience                      I   know           that    drug traffickers                  will       transport        illegal           drugs by


using      condoms Drug                traffickers               will       insert the           illegal           drugs into condoms                     and then               insert   them


into their        vagina or anus              I    went back                    to   my     police cruiser and retrieved                                my    personal protective


equipment           I   removed        the    suspected                    illegal        narcotics from the buttocks                               region of          MIRANDA                     I




put on latex gloves               and pulled             the      package                 out The package                       consisted           of one      condom              containing


three      separate individual baggies                           containing                the    white rock-like                   substance              Two        of the packages


inside the        condom were              outside the buttocks                              and one was                   partially       between            the     left       and right




                                                                                          Page    6    of    10




                                                                                                                                                                                                        25
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 7 of 10 PageID 117



butt        cheek    Due         to officer safety             reasons               I   did not          further           examine        the        illegal   narcotics on the


side        of the road The illegal                    narcotics             were placed                into          an evidence          bag and secured                  in
                                                                                                                                                                                 my    police


cruiser        I   later       performed           a   TruNarc           test       on    the      suspected             narcotics




20 MIRANDA                       told     me   he would             cooperate                 with this investigation                           I    had Trooper Caron place

MIRANDA               in his         police        cruiser      I       contacted             the   on       call      MDEA           Agent which was                   SA

Christopher           Smith           I   explained           the       case       facts      to    SA       Smith and he advised                         he would          contact         his



supervisor           SS A           Christopher          Thornton              and get back to                        me



2   1   1   read    LOOK            the    Miranda warning                     that       I   located         online           and he      agreed to speak with                      me     This


occurred in the front seat of                           my    police cruiser                       LOOK               stated       he had been paid an amount of


money         to
                    go pick up             MIRANDA                  I    did not          ask      LOOK               any more questions                   because         other officers


had arrived on scene                       to assist




22      Sergeant          Jason Sattler Sergeant                         Alden Bustard and Deputy David Lord of                                                   the      Hancock


County Sheriff                  s   Office     arrived on scene to assist and                                     I    advised        everyone           of what       I   had




23      Trooper Gould                 and myself began                       searching              the      vehicle           I
                                                                                                                                   began searching               the   trunk of the


vehicle        when        I   was advised             that    Deputy Ryan Allen of                                   the   Washington                 County Sheriffs Office

would be responding                        to the      scene        from Route                  9   Deputy Allen had                       a        drug certified         canine       I   had


just    finished up searching                      one back pack                    and was about                      to start      searching           the    next one         I
                                                                                                                                                                                     stopped


searching           the    vehicle as          I   did not want to disturb anything inside of                                                  it    for the    canine




24      Deputy Ryan Allen arrived on scene and                                                utilized his              canine        for a         drug sniff on          MIRANDA

and     LOOK          Deputy Allen advised                              me   his         dog had          alerted           On     MIRANDA                Deputy Allen               stated



his     dog did not            indicate        on      the   vehicle           At        this   point         Dave's Towing                         was contacted          to    remove

the     vehicle       Deputy David Lord                       stated           he would             transport               MIRANDA                   to the    Hancock          County

Jail for       me     Prior to            the transport         to the         j   all    Trooper Jeremy Caron had read                                         MIRANDA              his



Miranda rights Trooper Caron advised                                               that   MIRANDA                       stated       the   substance            we   located         was not

Heroin or Fentanyl but he would                                     not admit to the substance                                     being Crack Cocaine




                                                                                         Page       7   of   10




                                                                                                                                                                                                   26
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 8 of 10 PageID 118



25     1       spoke with      LOOK          inside
                                                       my     police cruiser and asked                if   he would talk to               me       about what


was        really      going    on    LOOK           stated   he would       and   that      he did not want            to
                                                                                                                             go   to jail      I   asked   LOOK

to   tell       me    again   how     he     ended up picking up             MIRANDA LOOK                      stated        that   Tim            had a   friend


who        paid him S 150 00 to go pick                       up   MIRANDA             and take him to Cutler                 LOOK          stated    that



MIRANDA                  was delivering             stuff      to a   guy   in   Cutler      I    asked    LOOK         who    the    guy was          LOOK

stated          his street    name was             C
26         1   asked     LOOK        again if he       knew        that   MIRANDA            had    illegal    drugs on           him     LOOK         stated



Iyes            I   asked    LOOK      if    it   was Crack Cocaine              LOOK            replied    yeah and          probably             Heroin

LOOK                stated   he had   left        Cutler around       12 1 00     PM         to   go pick     MIRANDA               up      LOOK       stated



that   MIRANDA                 and    C           were cousins        and that    LOOK            was taking       MIRANDA                to   meet up with

14C5




27     1
               spoke with      LOOK          about     the    defective     exhaust         LOOK          stated   he   knew        the   vehicle was not


road legal and that the exhaust                        had been leaking            for a     few weeks




                                                                          Page     8   of   10




                                                                                                                                                                    27
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 9 of 10 PageID 119




                                Page   9   of   10




                                                                              28
Case 1:19-cr-00118-LEW Document 52-2 Filed 08/05/19 Page 10 of 10 PageID 120




38 On      March 12 2019            1   spoke with      SS A   Christopher             Thornton     and advised him of    the     updated


information about           the   backpack      left   in the car   and   that    it   had not been searched       SS A     Thornton


advised     SA      Jacob   Day would        type up a search warrant                  for the   vehicle




39   1   later    spoke with      SA    Jacob   Day who      advised      he had located           a handgun   in the   backpack     that



had not been searched              SA    Day    took possession of the firearm and placed                   the   handgun    it   into his



custody



ENCLOSURES

Trooper Jeremy Caron Report
Trooper Adam Gould Report
Deputy Ryan           Allen Report

DVD       copies

Triple      III




SBI 111     INFORMATION DISSEMINATED                                 TO

RECOMMENDATION

This case can be closed             out as an arrest




                                                             Page    10   of 10




                                                                                                                                             29
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 1 of 9 PageID 132



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Docket No. 1:19-cr-118-LEW
                                             )
JOSE MIRANDA                                 )

    GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO SUPPRESS

       The United States of America, by and through its undersigned counsel, hereby responds in

opposition to Defendant Jose Miranda’s Motion to Suppress (ECF No. 52). For the reasons set

forth below, the motion should be denied.

                                     ANTICIPATED FACTS

       On March 11, 2019, at approximately 4:30 p.m., Maine State Police (MSP) Trooper Dana

Austin was on patrol in Hancock, Maine. At this time, he identified a vehicle operating with an

excessively loud exhaust system. Trooper Austin believed the exhaust system was

malfunctioning. A query of the license plate revealed that MSP stopped this same vehicle on

February 4, 2019, also for operating with a defective exhaust.

       After making this initial observation, Trooper Austin learned that law enforcement

intelligence indicated the operator of this vehicle on February 4, Cody Look, was engaged in

transporting drug traffickers. Suspecting that Look was traveling to Bangor to pick up a drug

trafficker, MSP elected to let the vehicle go and look for in on the return trip. At approximately

6:50 p.m., troopers located this same vehicle as it proceeded east on Route 1A in Holden.

Trooper Austin stopped the vehicle for the defective exhaust.

       Trooper Austin identified the operator of the vehicle as Cody Look by his Maine driver’s

license. The passenger presented a New York identification card identifying him as Defendant




                                                 1

                                                                                                     30
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 2 of 9 PageID 133



Jose Miranda. Trooper Austin observed the defendant had a marijuana blunt and loose

marijuana in his lap.

       When questioned, Look claimed he picked up the defendant off the interstate. He said he

had never met him. Look initially stated that the defendant was his friend’s cousin. He later

identified the defendant as his cousin’s friend. Look identified his cousin as Timothy Cates.

Trooper Austin was familiar with Cates as a Cutler resident who permitted drug traffickers to

operate out of his residence. Look confirmed he was taking the passenger to Cutler.

       Trooper Austin approached the passenger’s side of the vehicle to speak with the

defendant. In response to questions, the defendant was unable to identify the driver by name.

He said he and the driver were going to Jonesport. The defendant stated they were coming from

Taco Bell.

         Based on the inconsistent stories and Look’s suspected involvement with narcotics

trafficking, Trooper Austin elected to continue his investigation. He called for a drug-detecting

canine. Other officers also arrived on the scene.

       Prior to the arrival of the canine, Trooper Austin conducted a pat down of Look with

negative results for weapons. Look was placed in a police cruiser.

       Trooper Gould asked the defendant to step out of the vehicle. He next asked the

defendant for his consent for a weapons check. The defendant responded by raising his arms.

The defendant was wearing baggy sweatpants and a baggy sweatshirt. During the pat down,

Trooper Austin felt a hard object below his back line. Trooper Austin immediately recognized

the item as a package of narcotics. When asked what it was, the defendant responded,

“Nothing.”




                                                2

                                                                                                    31
    Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 3 of 9 PageID 134



        Trooper Austin then pulled back the defendant’s sweatpants and observed a condom

wrapped with toilet paper. The item was held against the defendant’s skin by his underwear.

Trooper Austin retrieved latex gloves and removed the package from the defendant’s buttocks

area. The condom contained three separate baggies with a white rock substance.

        The canine then arrived on scene. It alerted for the presence of narcotics on the

defendant. It did not alert on the vehicle. The vehicle was then towed and searched. The search

revealed a firearm in a backpack.

                                                 DISCUSSION

     1. The Traffic Stop Was Lawful and Was Not Unduly Prolonged

        The defendant does not expressly challenge the legitimacy of the stop, but rather what

happened after the stop.1 During a routine traffic stop, beyond determining whether or not to

issue the driver a warning or a traffic ticket, an officer’s tasks include “ordinary inquiries

incident to the stop.” Illinois v. Caballes, 543 U.S. 405, 408 (2005). See also United States v.

Dion, 859 F.3d 114, 124 (1st. Cir. 2017). It is well-settled in this circuit that questions about a

driver’s itinerary, even if unrelated to the reason for the stop, are permissible. Id.; United States

v. Dunbar, 553 F.3d 48, 56 (1st Cir. 2009). At all times during a traffic stop, the investigatory

actions taken by the officer must be “reasonably related in scope to the stop itself ‘unless the

police have a basis for expanding their investigation.’” United States v. Ruidíaz, 529 F.3d 25, 28-

29 (1st. Cir. 2008) (citations omitted).

        The reasonableness analysis “requires a practical, commonsense determination,” Id. at

29, which “entails a measurable degree of deference to the perceptions of experienced law


1
  The stop was clearly lawful based on a traffic violation. Even if it was a pretext stop, it was entirely lawful.
United States v. McGregor, 650 F.3d 813, 820 (1st Cir. 2011) (“An officer can stop a car if he sees a driver commit
a traffic offense, even if the stop is just an excuse to investigate something else.”).


                                                         3

                                                                                                                      32
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 4 of 9 PageID 135



enforcement officers.” Id. (citing Ornelas v. United States, 517 U.S. 690, 699(1996). “As an

investigation unfolds, an officer’s focus can shift, and he can ‘increase the scope of his

investigation by degrees’ when his suspicions grow during the stop. Dion, 859 F.3d at 125 (citing

Ruidíaz, 529 F.3d at 29 (additional citations and quotations omitted). “Indeed, ‘the police are in

need of an escalating set of flexible responses, graduated in relation to the amount of information

they possess.’” Id. (citing Terry v. Ohio, 392 U.S. 10 (1967)). Therefore, if an officer expands a

routine traffic stop based on a reasonable suspicion that the occupants of the vehicle are engaged

in more serious criminal activity, the expansion is justifiable. United States v. Sowers, 136 F.3d

24, 27 (1st Cir. 1998).

       Reasonable suspicion does not require probable cause or evidence of a direct connection

between the suspect and the crime. United States v. Chhien, 266 F.3d 1, 6 (1st Cir. 2001). The

standard also “falls considerably short of satisfying a preponderance of the evidence standard.”

United States v. Arvizu, 534 U.S. 266, 274 (2002). The presence of reasonable suspicion must be

assessed in a common-sense way, taking into account the totality of the circumstances. Dion, 859

F.3d at 124. When determining if reasonable suspicion existed, the facts cannot be looked at in

isolation, in a sort of “divide-and-conquer” way, but instead must be considered in the aggregate.

Dion, 859 F.3d at 125; Rudiaz, 529 F.3d at 30.

       Both the stop itself and the period of the stop were authorized in this case. Prior to the

stop, law enforcement developed information that Cody Look and Timothy Cates were alleged to

be engaged in multi-state drug trafficking. During the stop, Trooper Austin located marijuana in

the defendant’s lap. Look claimed he had never before met the defendant. He stated the

defendant was Cates’s friend. The defendant was unable to identify Look. Each gave differing

accounts of where their trip started. The provided differing destinations. Therefore, as the stop



                                                 4

                                                                                                      33
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 5 of 9 PageID 136



unfolded, Trooper Austin’s reasonable suspicion that the defendant was involved in criminal

activity continued to grow. Taken in the aggregate, these facts indicate that a reasonable

suspicion existed that the defendant was involved in some sort of criminal activity, which

justified the pat frisk. Accordingly, the limited expansion of MSP’s investigation was supported

by reasonable suspicion and is justified.

   2. The Seizure of Contraband from the Defendant was Lawful

       The defendant contends that the pat down that led to the discovery of the cocaine base

filled condom concealed below his back was a violation of his Fourth Amendment rights. This

claim fails. Based on the information available to the officers at the time, the decision to pat

down the defendant for safety purposes was amply supported by reasonable articulable

suspicion.

       Vehicle stops are “especially fraught with danger to police officers,” Michigan v. Long,

463 U.S. 1032, 1047 (1983), and such danger is presented not simply by the driver but also any

other occupants of the vehicle. Maryland v. Wilson, 519 U.S. 408, 413-14 (1997). Such risk

“stems not from the ordinary reaction of a motorist stopped for a speeding violation, but from the

fact that evidence of a more serious crime might be uncovered during the stop.” Id. at 414.

“[T]he motivation of a passenger to employ violence to prevent apprehension of such a crime is

every bit as great as that of the driver.” Id. In recognition of the dangers posed by traffic stops,

law enforcement officers are permitted to order the driver and any passengers out of the vehicle

until the traffic stop is complete, see Wilson, 519 U.S. at 415 and Pennsylvania v. Mimms, 434

U.S. 106, 111 & n.6 (1977), and may frisk a vehicle occupant for weapons when reasonable

suspicion exists that he or she may be armed and dangerous. Arizona v. Johnson, 555 U.S. 323;

United States v. Tiru-Plaza, 766 F.3d 111, 115-16 (1st Cir. 2014).



                                                  5

                                                                                                       34
     Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 6 of 9 PageID 137



            To summarize the suspicious facts known to MSP at the time of the pat down: (1) Look

was suspected to be involved in transporting drug traffickers; (2) Look linked the defendant to

Timothy Cates, who was also suspected of being involved in interstate drug trafficking; (3) the

defendant and Look had no prior connections; (4) the defendant and Look provided differing

points of origin and differing destinations; and (5) the defendant had marijuana in his lap.

            Based on the foregoing, troopers elected to conduct a pat down of the defendant for

safety. Such a frisk was wholly justified based on the facts known to the officers. Thus, the

officers were well within the boundaries of the Fourth Amendment in conducting a safety frisk.

See Johnson, 555 U.S. 323 at 333-34; Chaney, 584 F.3d at 26.

            Trooper Austin immediately identified the presence of a narcotics package during the pat

down. The “plain feel” doctrine allows an officer to seize an object during a lawful pat frisk “if

its incriminating character is immediately apparent.” United States v. Schiavo, 29 F.3d 6, 9 (1st

Cir. 1994). “The plain feel doctrine does not, however, permit an item to be seized if its

incriminatory nature only comes to light after further inquiry or search, such as ‘squeezing,

sliding [or] otherwise manipulating the contents of the defendant’s pocket.’“ United States v.

Henry, 827 F.3d 16, 27 (1st Cir. 2016) (quoting Minnesota v. Dickerson, 508 U.S. 366, 375

(1993)). Based upon the immediate identification of the incriminating nature of the package, the

troopers made a lawful seizure.2

            For the foregoing reasons, the contraband seized from the defendant should be admitted

at trial.




2
    The Government disputes the defendant’s characterization of the seizure. The video speaks for itself.

                                                            6

                                                                                                            35
    Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 7 of 9 PageID 138



     3. The Search of the Vehicle was Based on Probable Cause

        Based on all of the above, there was clearly probable cause to search Look’s vehicle.

Trooper Austin observed marijuana in the vehicle.3 Police seized a large amount of suspected

crack cocaine from an occupant. The canine alerted on the defendant. The negative canine sniff

of the vehicle did not negate probable cause developed by MSP.

        The Supreme Court has explicitly stated that “the police may search an automobile and the

containers within it where they have probable cause to believe contraband or evidence is contained.”

Cal. v. Acevedo, 500 U.S. 565, 580 (1991); see also United States v. Ross, 456 U.S. 798, 825 (1982)

(“If probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every

part of the vehicle and its contents that may conceal the object of the search.”)

        The scope of the search that followed, including the search inside the backpack, was within

the scope of the “automobile exception” to the warrant requirement. See United States v. Le, 377 F.

Supp. 2d 245, 252 (D. Me. 2005) (“The automobile exception allows ‘a probing search of

compartments and containers within the automobile.’”) (quoting Cal. v. Acevedo, 500 U.S. 565, 570

(1991)). The fact that the search occurred away from the location of the traffic stop lot did not

invalidate the basis for the search. United States v. Lopez, 380 F.3d 538, 545 (1st Cir. 2004) (“The

government has presented ample evidence demonstrating that law enforcement officers had probable

cause to search the vehicle and the compartment. The relocation of the vehicle from the parking lot to

the police station did not deprive the officers of probable cause to search.”); United States v. Panitz,

907 F.2d 1267, 1272 (1st Cir. 1990) (a warrantless search of a vehicle “need not be conducted

contemporaneously with the seizure” and is not limited “temporally [or] spatially”) (internal

quotation marks omitted); United States v. McHugh, 769 F.2d 860, 865 (1st Cir. 1985) (search of




3
 Observations of non-criminal amounts of marijuana support a search pursuant to the automobile exception. See,
e.g., United States v. Robbins, 2016 U.S. Dist. LEXIS 153558, 2016 WL 6565922 (S.D. Cal. Nov. 3, 2016).

                                                       7

                                                                                                                 36
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 8 of 9 PageID 139



vehicle seven days after impoundment and initial look in back of vehicle reasonable because

probable cause to search at time of seizure); United States v. Donahue, 764 F.3d 293, 297, 300-

01 (3d Cir. 2014) (search of closed bags inside car after five days of impoundment and two

inventory searches reasonable because deputy marshals had probable cause to search car at time

of seizure); United States v. Adams, 2016 U.S. Dist. LEXIS 163986, at *5-6 (D. Me. Nov. 29, 2016).

       The search was lawful based upon probable cause, regardless of whether Look had the

authority to consent to the search of the items in the trunk.

   4. The Alleged Miranda Violation is Moot

       The Defendant seeks to suppress statements made after he was handcuffed but before he

was advised of his Miranda warnings. The Government does not intend to offer any such

statements. Statements made prior to discovery of the contraband and after law enforcement

provided Miranda warnings do not appear to be challenged and should nonetheless be admitted.

                                          CONCLUSION

       Wherefore, the Government requests that this Court to issue an order denying the

Defendant’s Motion to Suppress.



       Dated this 20th day of September, 2019.

                                                      Respectfully submitted,

                                                      Halsey B. Frank
                                                      United States Attorney

                                                      /s/David B. Joyce
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      100 Middle Street
                                                      Portland, ME 04101
                                                      david.joyce@usdoj.gov



                                                  8

                                                                                                     37
  Case 1:19-cr-00118-LEW Document 61 Filed 09/20/19 Page 9 of 9 PageID 140




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 20, 2019, I filed the foregoing Response using the
Court’s CM/ECF system, which will cause a copy to be sent to all counsel of record.



                                                    /s/David B. Joyce
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    100 Middle Street
                                                    Portland, ME 04101
                                                    david.joyce@usdoj.gov




                                               9

                                                                                               38
  Case 1:19-cr-00118-LEW Document 64 Filed 10/08/19 Page 1 of 5 PageID 143



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

.....................................
UNITED STATES OF AMERICA            .
                                    .
      v.                            .
                                    .                  1:19-cr-00118-LEW
JOSE MIRANDA,                       .
                                    .
                  Defendant.        .
.....................................


                   DEFENDANT MIRANDA’S REPLY MEMORANDUM
                       IN SUPPORT OF MOTION TO SUPPRESS

       Defendant Jose Miranda respectfully submits the following reply to the government’s

Objection to his Motion to Suppress, focusing on three issues:

       1.      The supposed “pat-down” of defendant Miranda was improper, including because

of its intrusiveness and because the officers’ purpose was to discover evidence, and not for

protection;

       2.      The so-called “plain feel” exception did not properly apply both because (a) the

officers’ immediate conclusion that something “hard” must be narcotics reveals more about their

objective (i.e. finding evidence) than it does about a rational identification of what they felt, and

(b) the fact that an object is “hard” does not “plainly” identify it as narcotics – unless the place

searched would be used to hide nothing but narcotics; and

       3.      The government has not explained, either by evidence or citation to caselaw, how

they had “probable cause” to search the trunk of a car and containers within it merely because an

occupant had possessed narcotics, even after a canine search for narcotics was positive as to the

individual, but negative as to the vehicle.




                                                                                                        39
  Case 1:19-cr-00118-LEW Document 64 Filed 10/08/19 Page 2 of 5 PageID 144



                                            DISCUSSION

       I.      The Government’s Argument - and the Evidence - Demonstrate the
               Supposed Pat-Down was a Search for Evidence, Not Safety.

       The government argues, on the one hand, that the officers conducted a pat-down of the

area between defendant Miranda’s butt cheeks for the permissible purpose of assuring their

safety, but that, on the other hand, as soon as an officer felt something hard between Mr.

Miranda’s private area, they knew the object must be narcotics, allowing them to reach inside his

underwear under the “plain feel” doctrine. Thoughtfully considered, the government’s argument

effectively concedes - and the evidence demonstrates - that the pat-down was not a proper

weapons frisk allowed under Terry, but instead a search for evidence. Had the officers been

searching for weapons, upon feeling something “hard” they would have contemplated that it

might be a weapon. They did not – because they were feeling for narcotics in a place they

expected to find nothing else.

       The government does not dispute that a Terry stop allows only “a pat-down search ‘to

determine whether the person is in fact carrying a weapon.’” Minnesota v. Dickerson, 508 U.S.

366, 373 (1993), quoting Terry v. Ohio, 392 U.S. 1, 24 (1983). Of course, “the purpose of this

limited search is not to discover evidence of crime, but to allow the officer to pursue his

investigation without fear of violence… .” Minnesota v. Dickerson, 508 U.S. at 373, quoting

Adams v. Williams, 407 U.S. 143, 146 (1972)[emphasis added]. Accordingly, the pat-down

“must be strictly ‘limited to that which is necessary for the discovery of weapons which might be

used to harm the officer or others nearby.’” Minnesota v. Dickerson, 508 U.S. at 373, quoting

Terry, 392 U.S. at 26. “If the protective search goes beyond what is necessary to determine if the




                                                 2



                                                                                                     40
  Case 1:19-cr-00118-LEW Document 64 Filed 10/08/19 Page 3 of 5 PageID 145



suspect is armed, it is no longer valid under Terry and its fruits will be suppressed.” Minnesota v.

Dickerson, 508 U.S. at 373, citing Sibron v. New York, 392 U.S. 40, 65-66 (1968).

       Although the government asserts in footnote 2 that it “disputes the defendant’s

characterization of the seizure,” the government identifies no aspect of the defendant’s detailed

description as inaccurate. And, indeed, a number of incontrovertible facts about the supposed

safety “pat-down” of defendant Miranda for weapons demonstrate that the pat-down from the

offset was a search for evidence, and was not motivated by or designed for safety:

       1. The officers kept defendant Miranda under close observation for approximately seven

             minutes before beginning their intrusive search;

       2. Multiple officers were involved in the supposed pat-down;

       3. The pat-down was unusually intrusive, including the area between defendant

             Miranda’s butt cheeks;

       4. Officers would not ordinarily expect to find a weapon in that area; and

       5. As soon as the officers felt something hard, they immediately concluded it must be

             narcotics, disclosing that that is what they expected to find – not a weapon, which

             presumably would also be “hard.”

       II.      The “Plain Feel” Doctrine Does Not Apply.

       For the reasons outlined above, a Terry “pat down,” an unobtrusive check for weapons

and not evidence, must be limited to the extent needed for that purpose. It must, therefore, be

“limited to the suspect’s outer clothing.” E.g., Jeans v. Varga, 2019 U.S. Dist. LEXIS 171401

(N. D. Ill. 2019), citing Minnesota v. Dickerson, supra; Adams v. Williams, supra and Terry v.

Ohio. The government does not dispute that limit, but contends that once the officers felt

something hard, they could and did – without more and without “squeezing sliding or otherwise

                                                  3



                                                                                                       41
  Case 1:19-cr-00118-LEW Document 64 Filed 10/08/19 Page 4 of 5 PageID 146



manipulating” – identify the hard object as narcotics and could therefore search within Mr.

Miranda’s underwear under the “plain feel” doctrine, citing United States v. Henry, 827 F.3d 16,

27 (1st Cir. 2016). Significantly, in Henry the defendant had not challenged the district court’s

finding that upon feeling a wad of paper within a suspect’s pocket the officer immediately

concluded the paper was drug proceeds. Defendant Miranda absolutely disputes the

government’s assertion that upon feeling “something hard” the officers could or did know what it

was – just as though it were in “plain view.” Indeed, as explained above, defendant Miranda

respectfully submits that the officers’ immediate conclusion tells much more about what the

officers were trying to find (evidence of a crime), than about the actual identity of what they felt.

           III.   The Officers Did Not Have Probable Cause to Search the Vehicle or the
                  Containers in its Trunk.

           The government has provided no explanation for how the officers had probable cause to

search the truck of a car and the containers within it after a canine search revealed that there were

no narcotics in the car. The government has provided no explanation for why the officers would

have (or even contended that they did) doubt the results of the canine search. The canine had

alerted to defendant Miranda, from whom suspected narcotics had already been seized, but not to

the car.

           The officers’ conduct shows they doubted, even before the canine search, that they had a

proper basis to search the trunk or containers within it. That obviously is why a senior officer

terminated a junior officer’s pre-canine-search inspection of the trunk and the bags contained in

it. The officers correctly believed they should wait and see what a less intrusive canine search

revealed. But the negative canine search obviously did not provide the missing components of

probable cause. To the contrary, probable cause requires consideration of the totality of the


                                                   4



                                                                                                        42
  Case 1:19-cr-00118-LEW Document 64 Filed 10/08/19 Page 5 of 5 PageID 147



circumstances. By the time of the warrantless search, the officers knew the canine had not

alerted to the vehicle’s trunk. Because they lacked probable cause, the search was improper.



                                           CONCLUSION

       For all of the foregoing reasons and for the reasons set forth in the Motion, the Motion to

Suppress should be granted. Defendant respectfully submits, however, that an evidentiary

hearing is required, including in particular on the question whether the search was limited to, and

was for the purpose of, finding weapons.

       EXECUTED at Portland, Maine, this 8th day of October, 2019.



                                             /s/ Edward S. MacColl
                                             Edward S. MacColl, BRN #2658
                                             Attorney for defendant Jose Miranda


Thompson, MacColl & Bass, LLC, P.A.
P.O. Box 447
Portland, ME 04112-0447
(207) 774-7600
emaccoll@thomport.com



                                CERTIFICATE OF SERVICE

        I, Edward S. MacColl, attorney for Jose Miranda, do hereby certify that, on October 8,
2019, I made due service of the above document by electronically filing the same using the
Court’s EM/ECF system.

                                             /s/ Edward S. MacColl
                                             Edward S. MacColl, BRN #2658
                                             Attorney for defendant Jose Miranda




                                                 5



                                                                                                      43
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 1 of 14 PageID 235



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

.....................................
UNITED STATES OF AMERICA            .
                                    .
      v.                            .
                                    .                1:19-cr-00118-LEW
JOSE MIRANDA,                       .
                                    .
                  Defendant.        .
.....................................


             DEFENDANT MIRANDA’S POST-HEARING MEMORANDUM
                    IN SUPPORT OF MOTION TO SUPPRESS

       Defendant Jose Miranda respectfully submits the following post-hearing memorandum,

focusing on the following issues:

       1.      The record evidence establishes that Mr. Miranda was not subjected to a mere

routine safety patdown, as the government mistakenly contends;

       2.      The record evidence establishes that the evidence seized from Mr. Miranda was,

to use Trooper Austin’s words, “in [Mr. Miranda’s] ass,” and was not protruding from the

outside of Mr. Miranda’s butt cheek;

       3.      The nature of the item felt through several layers of clothing and packaging was

not immediately apparent; instead, the officers probed and questioned for a significant period of

time before concluding that Mr. Miranda had “dope in your ass.”

       4.      The bag Mr. Miranda placed in the trunk of Cody Look’s vehicle was searched

without Mr. Miranda’s consent and without any warrant;

       5.      Mr. Miranda had a reasonable expectation of privacy in that bag; and

       6.      It was searched at a time neither Mr. Miranda nor anyone else other than law

enforcement officials had access to the bag.




                                                                                                    44
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 2 of 14 PageID 236



       Filed herewith are the following documents that support Mr. Miranda’s contentions:

       a)      A detailed timeline summarizing the evidence captured on the cruiser cam videos

from Trooper Austin’s cruiser (Gov. Ex. 1) and Trooper Gould’s cruiser (Gov. Ex. 2) submitted

into evidence (EXHIBIT A);

       b)      A still from 10 minutes, 9 seconds into the Trooper Austin cruiser camera video

showing officers reaching underneath Mr. Miranda’s outer clothing at the start of the search of

her person (EXHIBIT B);

       c)      A still from 10 minutes, 36 seconds into the Trooper Austin cruiser camera video

showing the three officers participating in close quarters in the search of Mr. Miranda’s person

(EXHIBIT C);

       d)      A still from 15 minutes, 21 seconds into the Trooper Austin cruiser camera video

showing the package the officers moments earlier seized from Mr. Miranda’s person (EXHIBIT

D);

       e)      A Declaration from Mr. Miranda confirming that he placed his personal bag in the

trunk of Mr. Look’s vehicle and did not consent to any search of that bag (EXHIBIT E); and

       f)      A still photograph produced as supplemental discovery on January 21, 2020 of the

package depicted in Exhibit D (EXHIBIT F).

                                           DISCUSSION

       I.      The Seizure of Mr. Miranda was not a routine traffic stop, nor was the
               search of his person a frisk for weapons

       As argued in defendant Miranda’s motion to suppress and reply memorandum and in

defendant Look’s Memorandum of Law in Support of Motion to Suppress (Doc. 89), routine

traffic stops and warrantless pat-downs for weapons allowed under Terry both must be strictly


                                                2



                                                                                                   45
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 3 of 14 PageID 237



limited to the purpose for which they are permitted by Supreme Court precedent, and the

government bears the burden of proving such warrantless searches and seizures were so limited.

In this case, however, the detailed timeline included as EXHIBIT A (which simply states verbally

what the videos admitted into evidence as government Exhibits 1 and 2 documented) and the

balance of the hearing evidence made clear that the stop of the Miranda vehicle was not a routine

traffic stop for a loud exhaust, nor was Mr. Miranda subjected to a routine weapons pat-down.

Instead, from the outset, the officers were investigating a hunch that Mr. Look’s passenger might

be transporting narcotics “in his ass.” After several officers had arrived, they eventually

searched for and found the suspected drugs where their hunch suggested they might be hidden.

But because the stop and search were not limited as the Constitution requires, the evidence must

be suppressed.

        The record evidence demonstrates that this was never a stop for a loud exhaust. Although

pretextual stops may be constitutional if limited in accordance with the pretext, this vehicle stop

was not so limited. Rather than conduct a routine traffic stop, Trooper Austin delayed so that

pre-planned back-up could arrive and participate in the seizure and a search for narcotics.

        The following details from the timeline and testimony document this was no routine

traffic stop:

        Multiple officers were on the lookout for the Look vehicle, even though they had no

information about it, other than its loud exhaust and a tip about Mr. Look’s potential role as a

transporter of drug dealers. Trooper Austin pulled the vehicle over, approaching the driver’s side

one minute, twenty-nine seconds into the video. His conversation with the occupants from 1:29

through 2:36 is not recorded, but Trooper Austin noted that the passenger, defendant Miranda,

had marijuana, including a blunt, in plain view. Mr. Miranda did nothing to hide the marijuana.

                                                 3



                                                                                                      46
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 4 of 14 PageID 238



Although Trooper Austin knew possession and transporting the marijuana was legal, he

nevertheless (likely trying to cause the Messrs. Look and Miranda to become nervous) falsely

asserted the possession was illegal. Significantly, Troopers Austin and Gould acknowledged and

the videos document that neither Mr. Look nor Mr. Miranda ever appeared or sounded nervous.

Neither ever made any threatening gesture or gave any hint of flight. Instead, as the officers

acknowledged, both occupants were cooperative, respectful and appropriate throughout.

       At 2:37, Trooper Austin directed Mr. Look to exit the vehicle, and he signaled another

officer (Trooper Gould) to stand guard over Mr. Miranda. For the next several minutes, Trooper

Austin’s interaction with Mr. Look is captured, as follows:

2:37                  Trooper Austin stands up and asks Mr. Look to “step out of the car for
                      me”

2:39                  Mr. Look says, “yup”

2:41                  Tr Austin signals another officer to approach the passenger side

2:58                  Mr. Look is out of car and Tr. Austin says, “come on back here Cody”;
                      another officer is speaking with Mr. Miranda

3:08                  Tr. Austin, out of camera range, asks “do you have anything on you;”

3:12                  Tr. Austin (off camera) asks Mr. Look to “come over here” and “put your
                      hands up here,” adding “I just want to pat you down for weapons.”

3:23                  This patdown apparently complete Trooper Austin asks, “Where did you
                      pick him up”; Mr. Look responds “outside of Bangor there.” Tr. Austin,
                      “where abouts?”

3:29                  Mr. Look says, “I think it was Plymouth.”

3:33                  Tr. Austin, “where is he from originally?

3:35                  Mr. Look, “I don’t know he’s just my friend’s cousin”

3:39                  Mr. Austin, “who’s your friend”

3:42                  Mr. Look, “Yes. Tim’s my cousin. It’s his friend. So I come to got him.”
                                                 4



                                                                                                 47
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 5 of 14 PageID 239



3:47             Tr. Austin, “What’s his name?

3:49             Mr. Look, “I don’t know his name; I just met him.”

3:53             Tr. Austin, “so where are you taking him.”

3:54             Mr. Look, “down to my cousin’s”

                 Tr. Austin, “who’s that?
                 Mr. Look (repeating himself), “Tim.”

4:00             Tr. Austin, “okay; so where about in Plymouth did you pick him up?

4:02             Mr. Look, “just right off the exit there.”

4:08             Tr. Austin (falsely) “You can’t have weed in the car like that, dude.”

4:11             Mr. Look (correctly) “I thought it was legal to have, but you couldn’t
                 smoke it; I told him not to smoke it”

4:17             Tr. Austin directs Mr. Look to “stand right in front of my car” and
                 approaches the other officer speaking with Mr. Miranda through the
                 passenger side window

4:27             Other officer joins Mr. Look at front of Austin cruiser; Tr. Austin
                 questions Mr. Miranda through passenger window

5:06             Tr. Austin returns toward his cruiser carrying documents, asks another
                 officer to stand by the passenger window, asking Mr. Look to “put your
                 hands right on the car.”

5:21             Tr. Austin calls dispatch and asks “can we get 924 started please.” Other
                 voice says it will start at 924

5:48             Tr. Austin says he has a “27 and a 29 out of New York.” He provides Mr.
                 Miranda’s name, address and date of birth.

6:33             Dispatch seems to call Tr. Austin and report that it has “I.D. only for New
                 York.”

6:38             Tr. Austin responds, “10-4” and then provides the name, address and date
                 of birth for the driver, Mr. Look.

7:00             Dispatch responds in codes

7:10             Tr. Austin responds, “10-4; we’re going to be detaining two individuals.”
                                            5



                                                                                               48
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 6 of 14 PageID 240



7:52                   Tr. Austin says, “Cody will you come back here” and Mr. Look moves left
                       and off camera

7:58                   Tr. Austin says, “so; where did you pick him up?”

8:01                   Mr. Look responds, “right around Plymouth”

8:11                   Tr. Austin asks if there is “anything in the car you shouldn’t have? Mr.
                       Look responds, “nope; nope, not that I know of”

8:19                   Tr. Austin says, “at this point I got a drug canine coming” and asks “is it
                       going to find anything in the car? Honesty is the best policy.”

8:30                   Mr. Look responds, “no” not that I know of (or words to that effect)

8:56                   Tr. Austin, “nothing on him?” and Mr. Look responds, “no, not that I
                       know of.”

9:04                   Mr. Look repeats his understanding that “I thought it was legal to have. He
                       was just rolling it [inaudible]

9:23                   Tr. Austin, “okay; turn around for me; I’m going to put handcuffs on.”

       The conversation obviously has nothing to do with investigating a loud exhaust. Notably,

Trooper Austin did not call in either occupants’ identification until five minutes, forty-eight

seconds into the video; and he started with Mr. Miranda’s information, not Mr. Look’s.

       The video refutes Trooper Austin’s testimony that Mr. Look “changed his story” about

whether Mr. Miranda was his “friend’s cousin” or his “cousin’s friend.” Instead, Mr. Look’s

words (and his tone on the audio) make clear he simply misspoke and immediately corrected

himself, as follows:

3:35                   Mr. Look, “I don’t know he’s just my friend’s cousin”

3:39                   Mr. Austin, “who’s your friend”

3:42                   Mr. Look, “Yes. Tim’s my cousin. It’s his friend. So I come to got him.”

       Similarly, Trooper Austin’s testimony that Mr. Miranda and Mr. Look provided

inconsistent information about where Mr. Look they were coming from. The two men answered
                                                 6



                                                                                                     49
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 7 of 14 PageID 241



differently, but as Trooper Austin admitted on cross-examination their answers were consistent

and he had and has no basis to dispute that they were both accurate. Mr. Look mentioned a

municipality – near Plymouth. Mr. Miranda mentioned the chain restaurant in that location

where he actually bought food, and displayed the packaging.

       Trooper Austin’s suggestion that he found Mr. Look’s reference to “near Plymouth” to be

suspicious because he was told there is a gang hangout near the interstate around Plymouth is

neither credible nor material. Many Maine towns house criminals. But, like all those towns, the

Plymouth area has many more entirely innocent homes and businesses. Significantly, Trooper

Austin apparently asked no follow-up questions about the supposed gang hangout, and none of

the questions he did ask elicited any nervous or suspicious response.

       It is unclear from the video recordings whether, immediately before handcuffing Mr.

Look at (9:23 of the video), Trooper Austin patted him down a second time as Mr. Look’s

Memorandum recounts. It is clear, however, that the pat-down or pat-downs of Mr. Look were

performed by a single officer and lasted no more than ten seconds.

       On the other hand, as Trooper Austin handcuffed, Mr. Look the other two officers present

began extraordinary, minutes-long, multi-officer process of thoroughly searching Mr. Miranda.

Before the officers claimed to have felt anything suspicious, the search lasted minutes, included

lifting Mr. Miranda’s shirt and officers probing his body. Although the officers testified they

were engaged in only a “safety” “frisk” for weapons, the video makes clear they were instead

searching for evidence – and ultimately asserted that they felt evidence “in [Mr. Miranda’s] ass.”

The video depiction of the search is fairly summarized on the attached timeline, as follows:

9:54                  As the other two officers open the passenger door and apparently instruct
                      Mr. Miranda to get out of the Look vehicle, Tr. Austin (still off camera)


                                                 7



                                                                                                     50
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 8 of 14 PageID 242



                      says to Mr. Look, “I’m going to put you in my car; it’s a little warmer in
                      here.”

10:02                 Mr. Miranda gets out of car as directed and proceeds with his hands raised
                      to the rear of the Look vehicle

10:00                 One of the officers shines a flashlight on Mr. Miranda’s backside,
                      apparently noting no visible bulge

10:08                 Mr. Miranda is asked if he has anything on him, and the search of Mr.
                      Miranda begins.

10:09-10:14           One of the officer reaches under Mr. Miranda’s outer sweatshirt (and
                      perhaps under his shirt as well) in patting down is mid-section.

[NOTE: EXHIBIT B is a screenshot of an officer lifting Mr. Miranda’s clothing at 10:09.]

10:19                 Trooper Austin approaches Mr. Miranda and joins the so-called patdown;
                      someone, likely Trooper Austin asks, “you got anything on you, bud?”
                      Mr. Miranda says, “no”; officer responds “okay nothing in the car,” all as
                      the so-called pat down continues;

10:25                 Mr. Miranda is directed to twirl around, and he does

10:35                 three officers are engaged in intrusive search of Mr. Miranda, with their
                      bodies pressed against Mr. Miranda

[Note: EXHIBIT C is a screenshot of three officers searching Mr. Miranda 10:36 into the video)

10:41                 Although his hand is below camera range Trooper Austin appears to be
                      pressing in the area of Mr. Miranda’s buttocks

10:45                 Trooper Austin reaches for his belt and the officers rotate around Mr.
                      Miranda

10:50                 One of the officers (likely Trooper Austin) says, “there’s something right
                      there dude,”

10:55                 handcuffs are on Mr. Miranda

11:10                 Mr. Miranda is pressed against car told, “right over here; bend over.”

11:16                 conversation that cannot be heard on this video continues; officers are
                      surrounding Mr. Miranda, blocking the camera’s view of him; the search
                      continues
                                                8



                                                                                                   51
 Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 9 of 14 PageID 243



11:35                  The officer most completely blocking the camera’s view of Mr. Miranda
                       departs off camera toward the cruisers

11:40                  Trooper Austin says, “you’ve got dope in your ass.” Mr. Miranda
                       responds, “that’s illegal, sir.”

11:50                  the officers remove Mr. Miranda’s wallet and other items and one says,
                       “I’m putting them on the trunk here.”

11:52                  Mr. Miranda again says, “that’s illegal, sir.” Trooper Austin responds,
                       “it’s not illegal; I felt it.”

12:05                  Trooper Austin appears to be talking on radio as third officer returns

12:37                  radio communication regarding personal protection equipment and then an
                       officer (likely Trooper Austin heads off camera)

13:40                  conversation at first inaudible; someone says, “personal protective
                       equipment” as an officer (likely Tr. Austin) begins to put on apparatus that
                       looks like a gas mask

15:09                  officers move Mr. Miranda to right side of trunk of Look vehicle, bend
                       him over vehicle; two officers are blocking view of camera; third officer
                       apparently removes that object that had been detected “in [Mr. Miranda’s]
                       ass” – and holds it up to camera

Note: EXHIBIT D is a screenshot of Trooper Austin holding the package up in front of the camera

and EXHIBIT E is a photo of the package provided as supplemental discovery after the motion

hearing.

        Neither Trooper Austin nor Trooper Gould could recall a prior instance in which they had

participated in a multi-officer of a safety frisk for weapons during a Terry stop. Yet they claimed

they were engaged in a mere “safety” frisk for weapons of Mr. Miranda. Defendant Miranda

respectfully submits, as he politely did at the scene that the video evidence instead proves the

following:




                                                 9



                                                                                                      52
Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 10 of 14 PageID 244



   1. The search of Mr. Miranda was not a safety frisk permitted by Terry, but a highly-

       intrusive search for evidence; the search was entirely unlike the pat-down of Mr. Look or

       of any proper weapons pat-down;

   2. The search included lifting Mr. Miranda’s outer clothing and search under that clothing;

   3. Although Trooper Austin claimed he felt something hard on the side of Mr. Miranda’s

       butt cheek, his on the scene more candid statement was that he felt what he concluded

       was drugs “in [Mr. Miranda’s] ass,” and that is the area in which he was probing;

   4. Although Trooper Austin testified that he wore protective equipment because he might

       encounter fentanyl, he instead wore that equipment because, as he seemed to express on

       the video, that he was removing items from within Mr. Miranda’s anal cavity; indeed, the

       officers did not wear protection breathing equipment when searching the car of bags for

       drugs, only when apparently searching within Mr. Miranda’s anus after feeling his ass

       from outside his pants;

   5. The package Trooper Austin removed from Mr. Miranda’s buttocks or anus could not

       logically have been on the outside of his butt cheek without causing a visible lump; and

   6. Trooper Austin was not looking for weapons, but was not able to identify that nature of

       the item he felt “in Mr. Miranda’s ass” based on any “plain feel” doctrine.

       Trooper Austin’s difficulty identifying the item and his sense that he felt something that

was inside Mr. Miranda’s anal passage (an area not properly felt in any “frisk” for weapons) is

corroborated by the audio from Trooper Gould’s cruiser, including the following exchanges (the

times are from the Trooper Gould cruiser video, which started fifty seconds later than Trooper

Austin’s video):

9:01                  Officer says, “hey bud, how’s it going; can I get your first name?”

                                                10



                                                                                                    53
Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 11 of 14 PageID 245



9:04            Apparently Mr. Miranda, “Jose”

9:05            “Step out of the car for me, Jose”

9:19            Officer says something inaudible apparently related to search and asks,
                ‘do you have anything on you”

9:30            Second officer, “Do you have anything on you [inaudible] car [inaudible]
                on you . . .”

9:38            “spread your legs for me.”

9:45            inaudible conversation between officer and Mr. Miranda

9:50            inaudible conversation apparently about what something is

10:01           Officer “you’ve got something right there, dude”

10:09           Officer, “I just don’t want to get [inaudible], all right”

10:14           Officer, “what is that, dude?”

10:16           Officer, “what is that?”

10:18           “umm”

10:19           “All right; right over here”

10:21           “Bend over”

10:25           “What is that, dude?”

10:28           “That’s illegal” [inaudible]

10:33           Miranda “…in my ass”

10:40           Miranda “[Inaudible] that’s illegal]

10:42           “That’s a rubber glove”

10:50           Officer jogs into, then out of view of this cruiser’s camera (audio limited
                to officer jogging – this time corresponds to the time of the Austin cruiser
                video when Trooper Austin says, “you’ve got drugs in your ass”)

11:14           officer jogs back into and then again out of view of cruiser’s camera
                [audio still limited apparently due to officer running]

                                           11



                                                                                               54
Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 12 of 14 PageID 246



11:26           inaudible conversation

11:34           inaudible conversation

11:39           “I told you, you were being detained. I could feel it on you. I’m going to
                work with you, alright. I’m not trying to make your life worse, alright?”
                [inaudible].

11:53           “I understand [inaudible]

11:58           Radio instruction to “make sure that personal protective equipment is
                being used.”

12:53           Officer, “I’m not trying to make it worse for you, alright? You’ve been up
                front with me. Alright?”

12:58           “What’s that?”

12:59           “Personal protection [inaudible]”

13:05           “whatever is in there, okay”

13:17           “one step at a time”

13:18           Mr. Miranda, “please, please, please.”

13:21           “How much you got in there, dude?”

13:24           inaudible

13:26           Mr. Miranda, “please” [inaudible]

13:30           conversation about coat and cold

14:00           Miranda “can I get my coat?”

14:16           “bend over”

14:18           [inaudible] “hands right up for us”

14:25           [inaudible] “you got any more up there”

14:27           Mr. Miranda, “no you [inaudible] my ass though”

14:29           “stay right there”

14:32           “you hurt my ass, though”

                                         12



                                                                                             55
Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 13 of 14 PageID 247




       II.     The warrantless search of Mr. Miranda’s bag locked in the trunk was
               improper

       The Austin video (Gov. Ex. 10 documents) that at least one of the bags in the trunk of

Mr. Look’s car was searched on several occasions, including most thoroughly twenty-five

minutes and thirty seconds into the video. At that time at least one of the two bags in the trunk

was searched, likely Mr. Miranda’s bag, since Mr. Look described the bag that belonged to Mr.

Miranda. Long before that search, both Mr. Look and Mr. Miranda had been handcuffed and

placed in separate patrol cars. They had no access to anything in the trunk at that time. Indeed,

they had no access to anything in the trunk at any time after the stop was initiated.

       According to Trooper Austin’s testimony, the second bag was searched the following

day, after the Look vehicle had been impounded, but still without any warrant.

       There is no evidence on the video or otherwise, that Mr. Miranda after consented to or

authorized the search of his bag. His declaration confirms that he authorized no such search.

The warrantless search of his bag was plainly unconstitutional and all evidence found during that

search must be suppressed.

                                           CONCLUSION

       For the reasons set forth in his motion to suppress, his reply memorandum and in this

post-hearing memorandum, all evidence discovered during the search of Mr. Miranda, all

statements he made at least from the time he was placed in handcuffs, and all evidence found in

his bag in the trunk of Mr. Look’s vehicle must be suppressed.

       EXECUTED at Portland, Maine, this 24th day of January, 2020.




                                                 13



                                                                                                    56
Case 1:19-cr-00118-LEW Document 90 Filed 01/24/20 Page 14 of 14 PageID 248



                                            /s/ Edward S. MacColl
                                            Edward S. MacColl, BRN #2658
                                            Attorney for defendant Jose Miranda


Thompson, MacColl & Bass, LLC, P.A.
P.O. Box 447
Portland, ME 04112-0447
(207) 774-7600
emaccoll@thomport.com


                               CERTIFICATE OF SERVICE

        I, Edward S. MacColl, do hereby certify that I made due service of the above document
by electronically filing the same using the Court’s EM/ECF system.

                                            /s/ Edward S. MacColl
                                            Edward S. MacColl, BRN #2658




                                              14



                                                                                                57
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 1 of 8 PageID 249



DETAIL OF AUDIO FROM TROOPER AUSTIN CRUISER (recording labeled
00001729.mp4) (Gov. Exhibit 1)
Time             Description


1:00             Blue Lights
1:04             passes intervening car
1:08             Look vehicle signals and pulls over
1:10             audio begins
1:29             Trooper Austin comes into view approaching Look and leans into talk
2:37             Trooper Austin stands up and asks Mr. Look to “step out of the car for
                 me”
2:39             Mr. Look says, “yup”
2:41             Tr Austin signals another officer to approach the passenger side
2:58             Mr. Look is out of car and Tr. Austin says, “come on back here Cody”;
                 another officer is speaking with Mr. Miranda
3:08             Tr. Austin, out of camera range, asks “do you have anything on you;”
3:12             Tr. Austin (off camera) asks Mr. Look to “come over here” and “put your
                 hands up here,” adding “I just want to pat you down for weapons.”
3:23             This patdown apparently complete Trooper Austin asks, “Where did you
                 pick him up”; Mr. Look responds “outside of Bangor there.” Tr. Austin,
                 “where abouts?”
3:29             Mr. Look says, “I think it was Plymouth.”
3:33             Tr. Austin, “where is he from originally?
3:35             Mr. Look, “I don’t know he’s just my friend’s cousin”
3:39             Mr. Austin, “who’s your friend”
3:42             Mr. Look, “Yes. Tim’s my cousin. It’s his friend. So I come to got him.”
3:47             Tr. Austin, “What’s his name?
3:49             Mr. Look, “I don’t know his name; I just met him.”
3:53             Tr. Austin, “so where are you taking him.”
3:54             Mr. Look, “down to my cousin’s”



                                          1
                                                                                            58
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 2 of 8 PageID 250



                Tr. Austin, “who’s that?
                Mr. Look (repeating himself), “Tim.”
4:00            Tr. Austin, “okay; so where about in Plymouth did you pick him up?
4:02            Mr. Look, “just right off the exit there.”
4:08            Tr. Austin (falsely) “You can’t have weed in the car like that, dude.”
4:11            Mr. Look (correctly) “I thought it was legal to have, but you couldn’t
                smoke it; I told him not to smoke it”
4:17            Tr. Austin directs Mr. Look to “stand right in front of my car” and
                approaches the other officer speaking with Mr. Miranda through the
                passenger side window
4:27            Other officer joins Mr. Look at front of Austin cruiser; Tr. Austin
                questions Mr. Miranda through passenger window
5:06            Tr. Austin returns toward his cruiser carrying documents, asks another
                officer to stand by the passenger window, asking Mr. Look to “put your
                hands right on the car.”
5:21            Tr. Austin calls dispatch and asks “can we get 924 started please.” Other
                voice says it will start at 924
5:48            Tr. Austin says he has a “27 and a 29 out of New York.” He provides Mr.
                Miranda’s name, address and date of birth.
6:33            Dispatch seems to call Tr. Austin and report that it has “I.D. only for New
                York.”
6:38            Tr. Austin responds, “10-4” and then provides the name, address and date
                of birth for the driver, Mr. Look.
7:00            Dispatch responds in codes
7:10            Tr. Austin responds, “10-4; we’re going to be detaining two individuals.”
7:52            Tr. Austin says, “Cody will you come back here” and Mr. Look moves left
                and off camera
7:58            Tr. Austin says, “so; where did you pick him up?”
8:01            Mr. Look responds, “right around Plymouth”
8:11            Tr. Austin asks if there is “anything in the car you shouldn’t have? Mr.
                Look responds, “nope; nope, not that I know of”
8:19            Tr. Austin says, “at this point I got a drug canine coming” and asks “is it
                going to find anything in the car? Honesty is the best policy.”



                                           2
                                                                                              59
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 3 of 8 PageID 251



8:30            Mr. Look responds, “no” not that I know of (or words to that effect)
8:56            Tr. Austin, “nothing on him?” and Mr. Look responds, “no, not that I
                know of.”
9:04            Mr. Look repeats his understanding that “I thought it was legal to have. He
                was just rolling it [inaudible]
9:23            Tr. Austin, “okay; turn around for me; I’m going to put handcuffs on.”
9:43            A third officer comes into view of cruiser camera (while Tr. Austin is still
                off camera)
9:54            As the other two officers open the passenger door and apparently instruct
                Mr. Miranda to get out of the Look vehicle, Tr. Austin (still off camera)
                says to Mr. Look, “I’m going to put you in my car; it’s a little warmer in
                here.”
10:02           Mr. Miranda gets out of car as directed and proceeds with his hands raised
                to the rear of the Look vehicle
10:00           One of the officers shines a flashlight on Mr. Miranda’s backside,
                apparently noting no visible bulge
10:08           Mr. Miranda is asked if he has anything on him, and the so-called patdown
                of Mr. Miranda begins.
10:14           One of the officer reaches under Mr. Miranda’s outer sweatshirt (and
                perhaps under his shirt as well) in patting down is mid-section.
10:19           Trooper Austin approaches Mr. Miranda and joins the so-called patdown;
                someone, likely Trooper Austin asks, “you got anything on you, bud?”
                Mr. Miranda says, “no”; officer responds “okay nothing in the car,” all as
                the so-called pat down continues;
10:25           Mr. Miranda is directed to twirl around, and he does
10:35           three officers are engaged in intrusive search of Mr. Miranda, with their
                bodies pressed against his
10:41           Although his hand is below camera range Trooper Austin appears to be
                pressing in the area of Mr. Miranda’s buttocks
10:45           Trooper Austin reaches for his belt and the officers rotate around Mr.
                Miranda
10:50           One of the officers (likely Trooper Austin) says, “there’s something right
                there dude,”
10:55           handcuffs are on Mr. Miranda



                                          3
                                                                                               60
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 4 of 8 PageID 252



11:10           Mr. Miranda is pressed against car told, “right over here; bend over.”
11:16           conversation that cannot be heard on this video continues; officers are
                surrounding Mr. Miranda, blocking the camera’s view of him; the search
                continues
11:35           The officer most completely blocking the camera’s view of Mr. Miranda
                departs off camera toward the cruisers
11:40           Trooper Austin says, “you’ve got dope in your ass.” Mr. Miranda
                responds, “that’s illegal, sir.”
11:50           the officers remove Mr. Miranda’s wallet and other items and one says,
                “I’m putting them on the trunk here.”
11:52           Mr. Miranda again says, “that’s illegal, sir.” Trooper Austin responds,
                “it’s not illegal; I felt it.”
12:05           Trooper Austin appears to be talking on radio as third officer returns
12:37           radio communication regarding personal protection equipment and then an
                officer (likely Trooper Austin heads off camera)
13:40           conversation at first inaudible; someone says, “personal protective
                equipment” as an officer (likely Tr. Austin) begins to put on apparatus that
                looks like gas mask
15:09           officers move Mr. Miranda to right side of trunk of Look vehicle, bend
                him over vehicle; two officers are blocking view of camera; third officer
                apparently removes that object that had been detected “in [Mr. Miranda’s]
                ass” – and holds it up to camera
15:23           Closest on camera view of the object removed from “in [Mr. Miranda’s]
                ass”. The item appears to have substantial packaging and tape that had
                held it in place
15:56           Officer returns; still wearing gas mask type equipment; two officers are
                interrogating Mr. Miranda, but conversation is inaudible on this cruiser
                camera
16:19           Officer wearing mask moves off camera
16:49           Conversation with Mr. Miranda in which to the question, “who to you
                want to call, brother,” he responds he “wants to call my wife”
16:57           An officer puts Mr. Miranda’s coat over him
17:05           An officer is searching the car
17:56           Mr. Miranda is escorted off camera and to the right of the Austin cruiser



                                          4
                                                                                               61
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 5 of 8 PageID 253



18:09           As two officers speak jokingly in front of Austin cruiser, one (likely
                Trooper Austin) says, “i felt it” the sound is then lost
18:50           Two officers are searching interior of Look vehicle
19:52           The officer to the right removes an item from the car, looks at it closely,
                and placed it on the hood
20:43           One of the officers searching the vehicle opens trunk and begins searching
                in it briefly
21:39           Officers leave area of Look vehicle
25:03           officer out of camera view can be heard saying “there are two backpacks
                in the back,” apparently in a radio conversation
25:25           Officer reaches into car and opens trunk
25:30           Search of trunk resumes, apparently including search of bag or bags
25:44           Second officer joins search of trunk
26:42           Third officer (with sergeant’s stripes) enters camera view
27:17           Officer (probably Tr. Austin) warns sergeant, for by mouthing the warns
                and then by saying, he has an “open mike”
27:36           Officer (apparently Tr. Austin) provides the sergeant with a “rundown,”
                much of which cannot be heard on this cruiser cam recording
27:53           Two more officers enter camera view
28:10           Trooper Austin describes search of Mr. Miranda (again most of discussion
                cannot be heard on this recording)
29:08           Trooper Austin explains he “just went through the first one” and mentions
                the “second one,” apparently referring to two bags in the trunk
29:38           After consultation with other officers, Trooper Austin closes trunk
30:10           Trooper Austin says of when asked if he “talked with” the “passenger,”
                “yes; I haven’t read him his Miranda yet”
1:12:23         Canine search apparently begins
1:13:15         Canine enters car
1:21:30         Trooper Austin vehicle departs




                                          5
                                                                                              62
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 6 of 8 PageID 254



DETAIL OF AUDIO FROM OTHER CRUISER CAMERA, This recording started
                approximately fifty seconds after Trooper Austin’s recording started.
                (video labeled 00001731.mp4) (Gov. Exhibit 1)
Time


9:01                Officer says, “hey bud, how’s it going; can I get your first name?”
9:04                Apparently Mr. Miranda, “Jose”
9:05                “Step out of the car for me, Jose”
9:19                Officer says something inaudible apparently related to search and asks,
                    ‘do you have anything on you”
9:30                Second officer, “Do you have anything on you [inaudible] car [inaudible]
                    on you . . .”
9:38                “spread your legs for me.”
9:45                inaudible conversation between officer and Mr. Miranda
9:50                inaudible conversation apparently about what something is
10:01               Officer “you’ve got something right there, dude”
10:09               Officer, “I just don’t want to get [inaudible], all right”
10:14               Officer, “what is that, dude?”
10:16               Officer, “what is that?”
10:18               “umm”
10:19               “All right; right over here”
10:21               “Bend over”
10:25               “What is that, dude?”
10:28               “That’s illegal” [inaudible]
10:33               Miranda “…in my ass”
10:40               Miranda “[Inaudible] that’s illegal]
10:42               “That’s a rubber glove”
10:50               Officer jogs into, then out of view of this cruiser’s camera (audio limited
                    to officer jogging – this time corresponds to the time of the Austin cruiser
                    video when Trooper Austin says, “you’ve got drugs in your ass”)



                                               6
                                                                                                   63
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 7 of 8 PageID 255



11:14           officer jogs back into and then again out of view of cruiser’s camera
                [audio still limited apparently due to officer running]
11:26           inaudible conversation
11:34           inaudible conversation
11:39           “I told you you were being detained. I could feel it on you. I’m going to
                work with you, alright. I’m not trying to make your life worse, alright?”
                [inaudible].
11:53           “I understand [inaudible]
11:58           Radio instruction to “make sure that personal protective equipment is
                being used.”
12:53           Officer, “I’m not trying to make it worse for you, alright? You’ve been up
                front with me. Alright?”
12:58           “What’s that?”
12:59           “Personal protection [inaudible]”
13:05           “whatever is in there, okay”
13:17           “one step at a time”
13:18           Mr. Miranda, “please, please, please.”
13:21           “How much you got in there, dude?”
13:24           inaudible
13:26           Mr. Miranda, “please” [inaudible]
13:30           conversation about coat and cold
14:00           Miranda “can I get my coat?”
14:16           “bend over”
14:18           [inaudible] “hands right up for us”
14:25           [inaudible] “you got any more up there”
14:27           Mr. Miranda, “no you [inaudible] my ass though”
14:29           “stay right there”
14:32           “you hurt my ass, though”
14:44           Mr. Miranda asks to call wife; permission denied
14:57           “is there anything in that coat that’s gonna [inaudible]?”


                                            7
                                                                                             64
Case 1:19-cr-00118-LEW Document 90-1 Filed 01/24/20 Page 8 of 8 PageID 256



15:02           Mr. Miranda asks to call wife; permission denied
15:10           [inaudible}
15:12           Mr. Miranda, “no, I ain’t got nothing, sir.”
15:16           Officer, “is there anything else they’re gonna find.”
15:19           Additional interrogation about what else will be found
22:00           Conversation between officer and Mr. Miranda in this cruiser, including
                questions posed by officer, such as “what’s this right here; is this a cell
                phone”? “Is that your cell phone?” response, “my cell phone.”




                                          8
                                                                                              65
Case 1:19-cr-00118-LEW Document 90-2 Filed 01/24/20 Page 1 of 1 PageID 257




                                                                 66
Case 1:19-cr-00118-LEW Document 90-3 Filed 01/24/20 Page 1 of 1 PageID 258




                                                                 67
Case 1:19-cr-00118-LEW Document 90-4 Filed 01/24/20 Page 1 of 1 PageID 259




                                                                 68
00118-LEW Document 90-5 Filed 01/24/20 Page 1 of 1
 Case 1:19-cr-00118-LEW Document 90-6 Filed 01/24/20 Page 1 of 1 PageID 261



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

.....................................
UNITED STATES OF AMERICA            .
                                    .
      v.                            .
                                    .                 1:19-cr-00118-LEW
JOSE MIRANDA,                       .
                                    .
                  Defendant.        .
.....................................

                            DECLARATION OF JOSE MIRANDA

       Jose Miranda, under the pains and penalties of perjury, states as follows:

       1.      I make this declaration to establish my expectation of privacy with respect to a

bag I placed in the trunk of the car driven by Mr. Cody Look on March 11, 2019.

       2.      I placed a bag with personal possessions in the trunk of his car when he picked me

up adjacent to an exit off of Interstate 95 in or around Plymouth, Maine, earlier that day.

       3.      I did not authorize Mr. Look or any law enforcement officer to search, look in or

do anything with my bag.

       4.      At all times I had what I believed, and what I still believe, was a reasonable

expectation of privacy in that bag and in my personal possessions inside it.

       Executed at New York, New York, this ___ day of January, 2020, under the pains and

penalties of perjury.


                                              /s/ Jose Miranda
                                              Jose Miranda




                                                                                                    70
  Case 1:19-cr-00118-LEW Document 94 Filed 02/07/20 Page 1 of 5 PageID 265



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       Docket No. 1:19-cr-118-LEW
                                               )
JOSE MIRANDA                                   )
CODY LOOK                                      )

                   GOVERNMENT’S POST-HEARING MEMORANDUM

       The United States of America, by and through its undersigned counsel, hereby files its post-

hearing Memorandum. For the reasons set forth below and in the Government’s initial filing, the

motion to suppress should be denied as to both Defendants.

       The Government incorporates the legal analysis previously submitted to the Court (ECF

No. 61) and offers the following additional argument in response to the post-hearing defense

submissions:

   A. Defendant Look’s Challenge to the Length of the Traffic Stop

       This issue is discussed at pages 3-5 of the Government’s initial submission. The stop and

the duration of the seizure were fully authorized in this case. Even if it was a pretext stop, it was

entirely lawful. United States v. McGregor, 650 F.3d 813, 820 (1st Cir. 2011) (“An officer can

stop a car if he sees a driver commit a traffic offense, even if the stop is just an excuse to

investigate something else.”).

   B. Defendant Look’s Miranda Challenges

       Defendant Look asserts that his statements were made in violation of Miranda. Nothing

about the roadside interaction prior to the discovery of narcotics warranted Miranda warnings.

At their inception, Terry stops generally do not require Miranda warnings. See United States v.

Teemer, 394 F.3d 59, 66 (1st Cir. 2005). Prior to the discovery of the drugs, Look was on a



                                                   1

                                                                                                        71
    Case 1:19-cr-00118-LEW Document 94 Filed 02/07/20 Page 2 of 5 PageID 266



public roadway and not in custody. Roadside questioning is simply not custodial interrogation.

United States v. Arnott, 758 F.3d 40, 45 (1st Cir. 2014). Miranda warnings were not required.

     C. Defendant Look’s Challenge to the Miranda Warning

          Look asserts that Miranda warnings provided to him after the drug seizure from Miranda

were improper. This argument fails. “When an individual is taken into custody and before

interrogation, Miranda requires that the individual be advised: that he has the right to remain

silent; that anything he says may be used against him in court; that he has the right to consult an

attorney before being asked questions; that the attorney may be present during questioning; and

that if he cannot afford an attorney, one will be appointed for him if he wishes.” United States v.

Garcia, 983 F.2d 1160, 1169 (1st Cir. 1993).

          Look received Miranda warnings from 22:25 – 23:04 of the Austin video. The video

confirms that Look was advised of all aspects of his rights. He acknowledges each right by

answering, “Yes” or “Yup.” The defense makes no attempt to argue that he was under duress or

otherwise involuntarily waived his rights. There is no evidence to support any claim that his

waiver was involuntary. Quite simply, the Miranda warning was without error.1

     D. Defendant Miranda’s Description of the Pat-Down

          Miranda describes the pat-down as an “extraordinary, minutes-long, multi-officer process

of thoroughly searching Mr. Miranda. Before the officers claimed to have felt anything

suspicious, the search lasted minutes ….” This description is entirely inconsistent with the

video.2




1
  Look does not challenge the pat-down of Miranda as he has no standing to do so. He also does not challenge the
search of his vehicle.
2
  Miranda offers no authority suggesting that two officers engaging in a pat-down is unreasonable.

                                                        2

                                                                                                                   72
    Case 1:19-cr-00118-LEW Document 94 Filed 02/07/20 Page 3 of 5 PageID 267



         Miranda steps out of the vehicle at 9:59 of the Austin video. After lifting his arms in

response to a pat-down request, Miranda is first physically contacted by one of the officers at the

10:11 mark of the video. It appears that only one officer is frisking Miranda at this point. At the

10:26 mark, Miranda is asked to turn around. He complies. Two officers then participate in the

pat down. Trooper Austin immediately feels contraband. He reaches for his handcuffs at the

10:45 mark. Thus, from the time Miranda got out of the car to the plain-feel of the contraband,

no more than 46 seconds elapsed.

         Contrary to Miranda’s description, the evidence did not show Trooper Austin reaching

inside Miranda’s anal passage. Trooper Austin’s testimony was clear that the package was

protruding to the outside of Miranda’s butt cheeks and was immediately recognizable as

narcotics. The video corroborates this testimony. Once Trooper Austin felt the immediately

apparent incriminating nature of the object, he had probable cause to believe that drugs were

concealed on Miranda’s person and was “authorized to undertake a more intrusive search.”

United States v. Carter, No. 2:17-cr-284, 2019 U.S. Dist. LEXIS 205376, at *533 (W.D. Pa.,

Nov. 26, 2019). Nothing about the ensuing removal of the contraband was unlawful.4

     E. The Subsequent Search of the Vehicle

         The vehicle search is addressed at pages 7-8 of the Government’s initial memorandum

and is incorporated herein. Probable cause existed to search the vehicle.




3
  Miranda also asserts that the use of personal protection equipment was because Trooper Austin was “removing
items from within Mr. Miranda’s anal cavity.” This assertion is undercut by the video. At the 12:44 mark of the
Austin video, it is apparent that the officers on scene are instructed to use this equipment by the dispatcher. Trooper
Austin complied with this directive and testified it was a precaution against fentanyl exposure.
4
  The size of the package depicted in Exhibits D and E to Miranda’s Post-Hearing Submission undercuts his
assertion that the package was in his anal passage and supports Trooper Austin’s testimony.

                                                           3

                                                                                                                          73
 Case 1:19-cr-00118-LEW Document 94 Filed 02/07/20 Page 4 of 5 PageID 268



                                       CONCLUSION

       Wherefore, the Government requests that this Court to issue an order denying the

Defendants’ Motion to Suppress.

       Dated this 7th day of February, 2020.

                                                   Respectfully submitted,

                                                   Halsey B. Frank
                                                   United States Attorney

                                                   /s/David B. Joyce
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   100 Middle Street
                                                   Portland, ME 04101
                                                   david.joyce@usdoj.gov




                                               4

                                                                                          74
  Case 1:19-cr-00118-LEW Document 94 Filed 02/07/20 Page 5 of 5 PageID 269



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 7, 2020, I filed the foregoing Memorandum using the
Court’s CM/ECF system, which will cause a copy to be sent to all counsel of record.



                                                   /s/David B. Joyce
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   100 Middle Street
                                                   Portland, ME 04101
                                                   david.joyce@usdoj.gov




                                               5

                                                                                               75
